EXHIBIT 10.3

 

NORTHWEST PARK

 

LEASE

 

BY AND BETWEEN

 

N.W. BUILDING 28 TRUST

 

AND

 

AVID TECHNOLOGY, INC.
10 NORTH AVENUE

 

AT NORTHWEST PARK

 

BURLINGTON, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

TABLE OF CONTENTS

1

 

 

ARTICLE 1 REFERENCE DATA

3

 

 

 

1.1

SUBJECT REFERRED TO

3

1.2

EXHIBITS

5

 

 

 

ARTICLE 2 PREMISES AND TERM

6

 

 

 

2.1

PREMISES

6

2.2

TERM

6

2.2.1

Condition Precedent

6

2.3

EXTENSION OPTION

7

2.4

TERMINATION OPTION

8

 

 

 

ARTICLE 3 IMPROVEMENTS

8

 

 

 

3.1

BASE BUILDING CONDITION; TENANT IMPROVEMENT WORK

8

3.2

LATE DELIVERY

9

3.3

PLANS AND SPECIFICATIONS

9

3.4

COST OF TIW; TENANT’S SHARE

10

3.5

WORK CHANGE ORDERS

10

3.6

ACCEPTANCE OF THE PREMISES

11

3.7

PRE-COMMENCEMENT ENTRY

11

 

 

 

ARTICLE 4 RENT

11

 

 

 

4.1

THE FIXED RENT

11

4.2

ADDITIONAL RENT

12

4.2.1

Real Estate Taxes

12

4.2.2

Personal Property Taxes

13

4.2.3

Operating Costs

13

4.2.4

Insurance

15

4.2.5

Utilities

16

4.3

LATE PAYMENT OF RENT

16

4.4

LETTER OF CREDIT

16

4.4.1

Amount of Letter of Credit

16

4.4.2

Renewal of Letter of Credit

16

4.4.3

Draws to Cure Defaults

16

4.4.4

Draws to Pay Damages

16

4.4.5

Issuing Bank

17

4.4.6

Draws for Failure to Deliver Substitute Letter of Credit

17

4.4.7

Transferability

17

4.4.8

Return of Letter of Credit at End of Term

17

4.4.9

Reduction in Letter of Credit Amount

17

 

 

 

ARTICLE 5 LANDLORD’S COVENANTS

17

 

 

 

5.1

AFFIRMATIVE COVENANTS

17

5.1.1

Heat and Air-Conditioning

17

5.1.2

Electricity

17

5.1.3

Water

18

5.1.4

Fire Alarm

18

5.1.5

Repairs

18

5.2

INTERRUPTION

18

5.3

TENANT’S SECURITY; OUTSIDE SERVICES; SNOW REMOVAL

18

5.4

ACCESS

18

5.5

ENVIRONMENTAL

18

5.6

INSURANCE

19

5.7

REPRESENTATIONS

19

5.8

INDEMNIFICATION

19

 

 

 

ARTICLE 6 TENANT’S ADDITIONAL COVENANTS

19

 

 

 

6.1

AFFIRMATIVE COVENANTS

19

6.1.1

Perform Obligations

19

6.1.2

Use

19

6.1.3

Repair and Maintenance

19

6.1.4

Compliance with Law

20

6.1.5

Indemnification

20

6.1.6

Landlord’s Right to Enter

20

6.1.7

Personal Property at Tenant’s Risk

20

6.1.8

Payment of Landlord’s Cost of Enforcement

21

6.1.9

Yield Up

21

6.1.10

Rules and Regulations

21

6.1.11

Estoppel Certificate

21

6.1.12

Landlord’s Expenses Re: Consents

22

 

1

--------------------------------------------------------------------------------


 

6.1.13

Representation

22

6.2

NEGATIVE COVENANTS

22

6.2.1

Assignment and Subletting

22

6.2.2

Nuisance

23

6.2.3

Hazardous Wastes and Materials

23

6.2.4

Heavy Equipment

23

6.2.5

Installation, Alterations or Additions

24

6.2.6

Abandonment

25

6.2.7

Signs

25

6.2.8

Parking and Storage

25

 

 

 

ARTICLE 7 CASUALTY OR TAKING

25

 

 

 

7.1

TERMINATION

25

7.2

RESTORATION

26

7.3

AWARD

26

 

 

 

ARTICLE 8 DEFAULTS

26

 

 

 

8.1

EVENTS OF DEFAULT

26

8.2

REMEDIES

26

8.3

REMEDIES CUMULATIVE

27

8.4

LANDLORD’S RIGHT TO CURE DEFAULTS

27

8.5

EFFECT OF WAIVERS OF DEFAULT

27

8.6

NO WAIVER, ETC.

27

8.7

NO ACCORD AND SATISFACTION

27

 

 

 

ARTICLE 9 RIGHTS OF MORTGAGE HOLDERS

27

 

 

 

9.1

RIGHTS OF MORTGAGE HOLDERS

27

9.2

LEASE SUPERIOR OR SUBORDINATE TO MORTGAGES

27

 

 

 

ARTICLE 10 MISCELLANEOUS PROVISIONS

28

 

 

 

10.1

NOTICES FROM ONE PARTY TO THE OTHER

28

10.2

QUIET ENJOYMENT

28

10.3

LEASE NOT TO BE RECORDED

28

10.4

LIMITATION OF LANDLORD’S LIABILITY

28

10.5

FORCE MAJEURE

28

10.6

LANDLORD’S DEFAULT

29

10.7

BROKERAGE

29

10.8

APPLICABLE LAW AND CONSTRUCTION; MERGER; JURY TRIAL

29

 

2

--------------------------------------------------------------------------------


 

NORTHWEST PARK

 

L E A S E

 


ARTICLE 1
REFERENCE DATA


 

1.1                                 Subject Referred To.

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1.

 

Date of this Lease:

November 20, 2009

 

 

Building:

The single-story building in Northwest Park in Burlington, Massachusetts
(hereinafter referred to as the “Park”) on a parcel of land described in deed
filed with the Middlesex South Registry of Deeds in Book 11445, Page 176 and
known as 10 North Avenue (the Building and such parcel of land hereinafter being
collectively referred to as the “Property”).

 

 

Premises:

The entire Building, substantially as shown on Exhibit A attached hereto.

 

 

Rentable Floor

 

Area of Premises:

30,208 square feet.

 

 

Landlord:

Rodger P. Nordblom, Peter C. Nordblom, George Macomber and John D. Macomber, as
Trustees of N.W. Building 28 Trust under Declaration of Trust dated December 11,
1967 and recorded in Middlesex South Registry of Deeds, Book 11445, Page 169.

 

 

Original Notice

 

Address of Landlord:

c/o Nordblom Management Company, Inc.

 

15 Third Avenue

 

Burlington, Massachusetts 01803

 

 

Tenant:

Avid Technology, Inc., a Delaware corporation

 

 

Original Notice

 

Address of Tenant:

Prior to Tenant’s occupancy:

 

 

 

One Park West

 

Tewksbury, MA 01876

 

Attn: Director of Real Estate

 

 

 

On and after Tenant’s occupancy:

 

 

 

75 Network Drive

 

Burlington, MA 01803

 

Attn: Director of Real Estate

 

 

Expiration Date:

The last day of the tenth (10th) Lease Year (defined in Section 2.2)

 

 

Commencement Date:

The later of (a) the date on which Landlord’s Work in the Building, the Building
65 Premises (as defined below) and the Building 75 Premises (as defined below)
is Substantially Completed (defined in Section 2.2) and (b) June 1, 2010.

 

 

Original Term:

Ten Lease Years.

 

 

Target Commencement Date:

June 1, 2010.

 

 

Design Development

 

Permitting/Pricing Plans Date:

November 13, 2009.

 

 

Final Plans Date:

December 11, 2009.

 

 

Rent Commencement Date:

The date that is 180 days from, and including, the Commencement Date, subject to
Sections 3.2 and 4.1.

 

3

--------------------------------------------------------------------------------


 

Annual Fixed Rent Rate:

Commencement Date – Rent Commencement Date:

$0.00

 

 

 

 

Rent Commencement Date – end of 1st Lease Year:

$286,976.04

 

2nd – 5th Lease Years:

$286,976.04

 

6th – 10th Lease Years:

$317,184.00

 

 

 

Monthly Fixed Rent Rate:

Commencement Date – Rent Commencement Date:

$0.00

 

Rent Commencement Date – end of 1st Lease Year:

$23,914.67

 

2nd – 5th Lease Years:

$23,914.67

 

6th – 10th Lease Years:

$26,432.00

 

 

Letter of Credit Amount:

$143,866.00 (i.e. 6 times the average monthly rent over 10 years), subject to
reduction pursuant to Section 4.4.9

 

 

TI Allowance:

$604,160.00

 

 

Construction Escrow Agreement:

That certain Construction Escrow Agreement dated as of the date hereof by and
among Landlord, Tenant and Lawyers Title Insurance Corporation.

 

 

Tenant’s Percentage:

The ratio of the Rentable Floor Area of the Premises to the total rentable area
of the Building, which is One Hundred percent (100%).

 

 

Initial Estimate of

 

Tenant’s Percentage of

 

Taxes for the Tax Year:

$59,997.00 (based on 2009 fiscal tax year)

 

 

Initial Estimate of

 

Tenant’s Percentage of

 

Operating Costs for the

 

Calendar Year:

$77,456.00

 

 

Permitted Uses:

General business offices, and technology software and hardware research and
development.

 

 

Public Liability Insurance Limits:

 

 

 

Commercial General Liability:

 

 

 

 

$3,000,000 per occurrence

 

$5,000,000 general aggregate

 

 

Brokers:

FHO Partners, LLC

 

 

Building 75 Premises:

The entire building located at 75 Network Drive, Burlington, MA owned by
Landlord’s affiliate, NetView 1,2,3,4 & 9 LLC.

 

 

Building 75 Lease:

That certain lease between NetView 1,2,3,4 &9 LLC (the “Building 75 Landlord”),
and Tenant for the Building 75 Premises, executed concurrently herewith.

 

 

Building 65 Premises:

The entirety of Wing B of the first floor, a portion of wing A of the first
floor, and the entirety of the second floor of the building located at 65
Network Drive, Burlington, MA owned by Landlord’s affiliate, NetView 5 and 6,
LLC.

 

 

Building 65 Lease:

That certain lease between NetView 5 and 6, LLC (the “Building 65 Landlord”) and
Tenant for the Building 65 Premises, executed concurrently herewith.

 

 

Avid Spaces:

The Premises, the Building 65 Premises and the Building 75 Premises,
collectively.

 

4

--------------------------------------------------------------------------------


 

 

1.2                                 Exhibits.

 

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

 

EXHIBIT A

Plan showing the Premises.

 

 

EXHIBIT B

Commencement Date Notification

 

 

EXHIBIT B-1

Termination Payment

 

 

EXHIBIT C

List of Schematic Design Plans

 

 

EXHIBIT C-1

Preliminary Plan of Loading Dock

 

 

EXHIBIT D

Work Change Order Form

 

 

EXHIBIT E

Rules and Regulations

 

 

EXHIBIT F

Form Tenant Estoppel Certificate

 

 

EXHIBIT G

Form Notice of Lease

 

 

EXHIBIT H

Form Letter of Credit

 

 

EXHIBIT I

Form of Subordination, Nondisturbance and Attornment Agreement

 

5

--------------------------------------------------------------------------------


 


ARTICLE 2
PREMISES AND TERM


 

2.1                                 Premises.  Landlord hereby leases the
Premises to Tenant and Tenant hereby leases the Premises from Landlord, subject
to and with the benefit of the terms, covenants, conditions and provisions of
this Lease.  Excluded from the Premises are the roof and the exterior surfaces
of the exterior walls of the Building.  Tenant shall have, as appurtenant to the
Premises, rights to use in common, subject to reasonable rules of general
applicability to tenants of the Park from time to time made by Landlord of which
Tenant is given notice:  (a)  common walkways, roadways, and driveways necessary
for access and egress to the Building and the Property, and (b) the common
parking areas serving the Building.  There are currently 82 parking spaces in
the parking area serving the Building, which Tenant shall be permitted to use,
exclusively, provided, however, that Landlord shall have the right, from time to
time, to reconfigure the layout of some or all of the parking area serving the
Building as long as the parking area remains in the same approximate vicinity
around the Building as exists as of the Date of this Lease, and provided,
further, such reconfiguration will not result in a net loss of the parking area
as existed prior to such reconfiguration.  Landlord shall have no obligation to
police the use of the parking area.  In no event will Landlord impact the
functionality of the Building loading dock or the associated access driveways
serving it in any exercise of its right under this paragraph.

 

Landlord reserves the right from time to time, without unreasonable interference
with use of the Premises:  (a) to make any repairs and replacements to the
Premises which Landlord may deem necessary, and (b) in connection with any
excavation made upon adjacent land of Landlord or others, to enter, and to
license others to enter, upon the Premises to do such work as the person causing
such excavation deems necessary to preserve the wall of the Building from injury
or damage and to support the same.  In exercising such rights, Landlord shall
use commercially reasonable efforts to avoid or minimize inconvenience to
Tenant’s operations in the Premises.

 

2.2                                 Term.  TO HAVE AND TO HOLD for the Original
Term, which shall begin on the Commencement Date,  and end on the Expiration
Date, unless sooner terminated as hereinafter provided.  The term “Substantially
Completed” as used herein shall mean that the work to be performed by Landlord
pursuant to Exhibit C and the Final Plans (defined below) has been completed
with the exception of minor items which can be fully completed without material
interference with Tenant and other items which because of the season or weather
or the nature of the item are not practicable to do at the time, provided that
none of said items is necessary to make the Premises tenantable for the
Permitted Uses, that the Premises are delivered to Tenant broom clean and free
of prior tenants and occupants and their personal property, and a Certificate of
Occupancy (which may be a temporary Certificate of Occupancy, provided that
Landlord uses diligence to obtain a permanent Certificate of Occupancy within a
reasonable time) has been issued by the Town of Burlington and all other
requirements of “Substantial Completion” set forth in Section 3.6 have been
completed. However, if Landlord cannot obtain a temporary or permanent
certificate of occupancy by the Target Commencement Date because of a Tenant
Delay (defined in Section 3.1.B), then the Commencement Date shall be deemed to
have occurred and the Landlord’s Work deemed to be “Substantially Completed” on
the date that such work would have been Substantially Completed but for such
Tenant Delay (but Landlord shall not be relieved of the obligation to actually
complete Landlord’s Work (defined in Section 3.2 below) and obtain a permanent
Certificate of Occupancy).  When the Commencement Date, the Expiration Date, the
Rent Commencement Dates, the beginning and end of the 1st Lease Year have been
determined, as well as the notice dates for exercising the Extension Option and
the Termination Option, such dates shall be evidenced by a document, in the form
attached hereto as Exhibit B and executed by Landlord and Tenant.  If Landlord’s
Work in the Premises is Substantially Completed prior to completion of the other
Avid Spaces, and Tenant occupies the Premises for the conduct of its business
nonetheless, then the Commencement Date for the Premises under this Lease will
be deemed to have occurred as of the date of Tenant’s occupancy.  In that event,
the first Lease Year under this Lease shall be extended by the number of days
necessary to make the last day of such first Lease Year the same as the last day
of the first lease year under the Building 75 Lease or the Building 65 Lease,
whichever lease has a first lease year expiring latest.

 

The term “Lease Year” as used herein shall mean a period of twelve (12)
consecutive full calendar months.  The first Lease Year shall begin on the
Commencement Date if the Commencement Date is the first day of a calendar month;
if not, then the first Lease Year shall commence upon the first day of the
calendar month immediately following the calendar month in which the
Commencement Date occurs.  Each succeeding Lease Year shall commence upon the
anniversary date of the first Lease Year.

 

2.2.1                     Condition Precedent.  Reference is made to the fact
that Wing B of the Building 75 Premises is currently leased to and occupied by
Sun Microsystems, Inc. (“Sun”) pursuant to a lease dated June 27, 2007 (the “Sun
Lease”), between Landlord’s affiliate, the Building 75 Landlord and Sun for
premises in certain buildings in the adjacent park known as Network Drive at
Northwest Park, including Wing B of Building 75.  Pursuant to the terms the Sun
Lease, Sun has elected to contract its premises and surrender Wing B effective
as of June 30, 2010.  The Building 75 Landlord, the Building 65 Landlord, and
Tenant now desire that Sun accelerate the surrender date to January 31, 2010. 
Therefore, it is an express condition precedent to this Lease, the Building 75
Lease and the Building 65 Lease that Sun shall agree to an earlier termination
and surrender of Wing B of

 

6

--------------------------------------------------------------------------------


 

Building 75 and execute a letter agreement to that effect (the “Sun Letter
Agreement”). Landlord shall cause the Building 75 Landlord to use diligent
efforts to obtain the Sun Letter Agreement as soon as is reasonably practicable.
If the Sun Letter Agreement is not executed by the Building 75 Landlord and Sun
and a copy delivered to Tenant by the date that is ten (10) days after the full
execution of this Lease, Tenant shall have the right to terminate this Lease,
the Building 75 Lease and the Building 65 Lease by giving Landlord written
notice of termination any time after the expiration of such 10-day period, but
prior to and until such time that Landlord delivers the executed Sun Letter
Agreement.  If Tenant gives such notice, then this Lease, the Building 75 Lease
and the Building 65 Lease shall be terminated immediately as of the date of
Tenant’s notice.  If Tenant has not elected to so terminate the leases, and the
Building 75 Landlord, despite having used diligent efforts, has not obtained a
fully executed Sun Letter Agreement by the date that is 30 days after full
execution of this Lease, then Landlord shall have the right to terminate this
Lease, the Building 75 Lease and the Building 65 Lease by giving Tenant written
notice of termination at any time after the expiration of such 30-day period,
but prior to and until such time that Landlord delivers the executed Sun Letter
Agreement, such termination to be effective immediately as of the date of the
notice.  If this Lease and the Building 75 Lease and the Building 65 Lease are
terminated by either party, no documentation other than a party’s notice of
termination shall be required to effectuate such termination, and neither party
shall have any liability to the other on account of termination.

 

2.3                                 Extension Option.  A.  Tenant shall have two
options (each, an “Extension Option”) to extend the term of this Lease, each for
an additional period of five (5) years.  The first such five–year period (the
“First Extended Term”) shall begin immediately upon the expiration of the
Original Term of this Lease, and the second such five-year period (the “Second
Extended Term”) shall begin immediately upon the expiration of the First
Extended Term, provided that each of the following conditions has been
satisfied:

 

(I)                                     AS OF THE DATE OF AN EXTENSION NOTICE
(DEFINED BELOW) AND AS OF THE COMMENCEMENT OF THE FIRST EXTENDED TERM AND, IF
APPLICABLE, THE SECOND EXTENDED TERM, TENANT HAS NOT BEEN IN DEFAULT OF ITS
MONETARY OBLIGATIONS BEYOND THE EXPIRATION OF ANY APPLICABLE CURE PERIODS UNDER
THIS LEASE MORE THAN TWO TIMES DURING THE TERM, INCLUDING ANY EXTENDED TERM; AND

 

(II)           TENANT HAS NOT SUBLEASED 20% OR MORE OF THE RENTABLE SQUARE
FOOTAGE OF THE PREMISES, BOTH AT THE TIME OF THE EXTENSION NOTICE AND AS OF THE
COMMENCEMENT OF THE FIRST EXTENDED TERM AND, IF APPLICABLE, THE SECOND EXTENDED
TERM.

 

B.            ALL OF THE TERMS, COVENANTS AND PROVISIONS OF THIS LEASE SHALL
APPLY TO EACH EXTENDED TERM EXCEPT THAT THE ANNUAL FIXED RENT RATE FOR EACH SUCH
EXTENDED TERM SHALL BE THE THEN- FAIR MARKET RENTAL RATE FOR PREMISES OF
COMPARABLE SIZE AND QUALITY TO THE PREMISES, IN COMPARABLE BUILDINGS IN THE
COMPETITIVE MARKET AREA AS OF THE COMMENCEMENT OF THE APPLICABLE EXTENDED TERM,
(THE “FAIR MARKET RATE”), BUT IN NO EVENT LESS THAN THE AVERAGE ANNUAL FIXED
RENT RATE IN EFFECT DURING THE IMMEDIATELY PRECEDING TERM OF THIS LEASE (I.E.,
DURING THE ORIGINAL TERM AND DURING THE FIRST EXTENDED TERM, AS APPLICABLE). 
FOR THE AVOIDANCE OF DOUBT, THE ANNUAL FIXED RENT RATE DURING THE FIRST EXTENDED
TERM SHALL BE NO LESS THAN $9.53 PER RENTABLE SQUARE FOOT OF PREMISES (I.E., THE
AVERAGE RENTAL RATE PER RENTABLE SQUARE FOOT OF PREMISES DURING THE ORIGINAL
TERM), AND DURING THE SECOND EXTENDED TERM, THE ANNUAL FIXED RENT RATE SHALL BE
NO LESS THAN THE AVERAGE ANNUAL FIXED RENT RATE IN EFFECT DURING THE FIRST
EXTENDED TERM.  IF TENANT SHALL ELECT TO EXERCISE AN EXTENSION OPTION, IT SHALL
DO SO BY GIVING LANDLORD WRITTEN NOTICE (THE “EXTENSION NOTICE”) OF ITS ELECTION
NOT LATER THAN FIFTEEN (15) MONTHS PRIOR TO THE EXPIRATION OF THE ORIGINAL TERM
OF THIS LEASE, OR FIFTEEN (15) MONTHS PRIOR TO THE EXPIRATION OF THE FIRST
EXTENDED TERM, AS THE CASE MAY BE.  IF TENANT GIVES SUCH NOTICE AND SATISFIES
THE CONDITIONS SPECIFIED ABOVE, THE EXTENSION OF THIS LEASE SHALL BE
AUTOMATICALLY EFFECTED WITHOUT THE EXECUTION OF ANY ADDITIONAL DOCUMENTS, BUT
THE PARTIES SUBSEQUENTLY SHALL ENTER INTO A LEASE AMENDMENT AS CONTEMPLATED
UNDER SECTION 2.3.F BELOW.  THE ORIGINAL TERM AND EACH EXTENDED TERM ARE
HEREINAFTER COLLECTIVELY SOMETIMES CALLED THE “TERM” OR THE “TERM”.

 

C.            NOT LATER THAN FOURTEEN (14) MONTHS PRIOR TO THE EXPIRATION OF THE
ORIGINAL TERM OR THE FIRST EXTENDED TERM, AS APPLICABLE, LANDLORD SHALL NOTIFY
TENANT OF LANDLORD’S DETERMINATION OF THE FAIR MARKET RATE FOR THE APPLICABLE
EXTENDED TERM.  WITHIN FIFTEEN (15) DAYS AFTER LANDLORD GIVES TENANT LANDLORD’S
PROPOSAL FOR FAIR MARKET RATE, TENANT SHALL NOTIFY LANDLORD WHETHER TENANT
ACCEPTS OR DISPUTES SUCH RATE.  IF TENANT DISAGREES WITH LANDLORD’S DESIGNATION,
LANDLORD AND TENANT SHALL COMMENCE NEGOTIATIONS TO AGREE UPON THE FAIR MARKET
RATE.  IF LANDLORD AND TENANT ARE UNABLE TO REACH AGREEMENT ON THE FAIR MARKET
RATE WITHIN THIRTY (30) DAYS AFTER THE DATE ON WHICH LANDLORD FIRST GAVE TENANT
LANDLORD’S PROPOSAL FOR THE FAIR MARKET RATE, THEN THE FAIR MARKET RATE SHALL BE
DETERMINED AS PROVIDED BELOW.

 

D.            IF LANDLORD AND TENANT ARE UNABLE TO AGREE ON THE FAIR MARKET RATE
BY THE END OF SAID THIRTY (30)-DAY PERIOD, THEN WITHIN FIVE (5) DAYS THEREAFTER,
LANDLORD AND TENANT SHALL EACH SIMULTANEOUSLY SUBMIT TO THE OTHER IN A SEALED
ENVELOPE ITS GOOD FAITH ESTIMATE OF THE FAIR MARKET RATE, INCLUDING ANTICIPATED
STEPS IN RENT, IF ANY.  IF THE HIGHER OF SUCH ESTIMATES IS NOT MORE THAN ONE
HUNDRED FIVE PERCENT (105%) OF THE OTHER ESTIMATE, THEN THE FAIR MARKET RATE
SHALL BE THE AVERAGE OF THE TWO ESTIMATES. IF THE MATTER IS NOT RESOLVED BY THE
EXCHANGE OF ESTIMATES, THEN FAIR MARKET RATE SHALL BE DETERMINED BY AN
INDEPENDENT ARBITRATOR AS SET FORTH BELOW.

 

E.             WITHIN SEVEN (7) DAYS AFTER THE EXCHANGE OF ESTIMATES, THE
PARTIES SHALL SELECT, AS AN ARBITRATOR, A MUTUALLY ACCEPTABLE COMMERCIAL REAL
ESTATE BROKER OR APPRAISER LICENSED IN THE COMMONWEALTH OF MASSACHUSETTS
SPECIALIZING IN THE FIELD OF COMMERCIAL OFFICE LEASING IN THE SUBURBAN BOSTON
AREA, HAVING NO

 

7

--------------------------------------------------------------------------------


 

LESS THAN TEN (10) YEARS’ EXPERIENCE (AN “APPROVED ARBITRATOR”).  IF THE PARTIES
CANNOT AGREE ON SUCH PERSON, THEN WITHIN A SECOND PERIOD OF SEVEN (7) DAYS, EACH
SHALL SELECT ONE APPROVED ARBITRATOR AND THE TWO APPOINTED ARBITRATORS SHALL,
WITHIN FIVE (5) DAYS, SELECT A THIRD APPROVED ARBITRATOR WHO SHALL BE THE FINAL
DECISION-MAKER (THE “FINAL ARBITRATOR”).  IF ONE PARTY SHALL FAIL TO TIMELY MAKE
SUCH APPOINTMENT, THEN THE PERSON CHOSEN BY THE OTHER PARTY SHALL BE THE SOLE
ARBITRATOR. ONCE THE FINAL ARBITRATOR HAS BEEN SELECTED AS PROVIDED FOR ABOVE,
THEN, AS SOON THEREAFTER AS PRACTICABLE, BUT IN ANY CASE WITHIN FOURTEEN (14)
DAYS AFTER HIS OR HER APPOINTMENT, THE ARBITRATOR SHALL DETERMINE THE FAIR
MARKET RATE BY SELECTING EITHER THE LANDLORD’S ESTIMATE OF FAIR MARKET RATE OR
THE TENANT’S ESTIMATE OF FAIR MARKET RATE.  SUCH ARBITRATOR MUST CHOOSE THE
PROPOSED FAIR MARKET RATE THAT HE/SHE DETERMINES IS CLOSEST TO THE ACTUAL MARKET
RENTAL RATE FOR THE PREMISES , TAKING INTO ACCOUNT THAT THE ANNUAL FIXED RENT
RATE MUST IN NO EVENT BE LESS THAN THE AVERAGE ANNUAL FIXED RENT RATE IN EFFECT
DURING THE IMMEDIATELY PRECEDING TERM, AS SPECIFICALLY SET FORTH IN
SECTION 2.3(B).  THERE SHALL BE NO DISCOVERY OR SIMILAR PROCEEDINGS. THE
ARBITRATOR’S DECISION AS TO WHICH ESTIMATE SHALL BE THE FAIR MARKET RATE FOR THE
EXTENDED TERM SHALL BE RENDERED IN WRITING TO BOTH LANDLORD AND TENANT AND SHALL
BE FINAL AND BINDING UPON THEM AND SHALL BE THE ANNUAL FIXED RENT RATE FOR THE
EXTENDED TERM.  THE COSTS OF THE FINAL ARBITRATOR WILL BE EQUALLY DIVIDED
BETWEEN LANDLORD AND TENANT.  ANY FEES OF ANY COUNSEL ENGAGED BY LANDLORD OR
TENANT, HOWEVER, SHALL BE BORNE BY THE PARTY THAT RETAINED SUCH COUNSEL.

 

F.             ONCE THE FAIR MARKET RATE HAS BEEN DETERMINED, THE PARTIES SHALL
PROMPTLY EXECUTE AN AMENDMENT TO THIS LEASE SETTING  FORTH THE FIXED RENT FOR
THE PREMISES DURING THE APPLICABLE EXTENDED TERM.  FOR ANY PART OF THE EXTENDED
TERM DURING WHICH THE FIXED RENT RATE IS IN DISPUTE, OR HAS NOT YET BEEN FINALLY
DETERMINED, TENANT SHALL MAKE PAYMENTS TO LANDLORD ON ACCOUNT OF FIXED RENT AT
THE RATE PER SQUARE FOOT OF RENTABLE FLOOR AREA OF THE PREMISES LAST PAID UNDER
THIS LEASE.  THE PARTIES SHALL ADJUST FOR ANY OVERPAYMENTS OR UNDERPAYMENTS UPON
FINAL DETERMINATION OF SUCH RENT.

 

2.4                                 Termination Option.  Provided that as of the
date of the notice specified below and as of the Effective Termination Date
(hereinafter defined), Tenant is not in default of its obligations beyond any
applicable grace period under this Lease, Tenant shall have the right to
terminate this Lease effective as of the last day of the fifth (5th) Lease Year
(such date the “Effective Termination Date”).  If Tenant shall elect to exercise
such right, it shall do so by giving written notice to Landlord no later than
twelve (12) months prior to the Effective Termination Date, such notice to be
accompanied by a payment of the Termination Payment.  As used herein, the term
“Termination Payment” shall mean the sum of: (a) the unamortized cost of
Landlord’s Work, plus (b) Landlord’s unamortized transaction costs incurred in
connection with this Lease (including legal fees and real estate commissions). 
The Termination Payment shall be as set forth on Exhibit B-1, attached hereto. 
It is agreed that time is of the essence of this Section 2.4.  Accordingly, if
Tenant fails timely to exercise its right to terminate the Lease on or before
the applicable exercise date specified above, and/or timely make the payments
set forth herein, then Tenant shall have no further right to terminate this
Lease hereunder.  This Termination Option is personal to Avid Technology, Inc.
and may not be assigned except in accordance with Section 6.2.1.

 

ARTICLE 3
Improvements


 

3.1                                 Base Building Condition; Tenant Improvement
Work.  A. Landlord shall , at its sole cost, insure that all restrooms and
access/egress ways are in compliance with applicable building codes, including
those requiring removal of architectural barriers to disabled persons (all of
the foregoing is called, the “Base Building Work”).  All Landlord’s Base
Building Work shall be done in a good and workmanlike manner employing building
standard materials and finishes.

 

B.            LANDLORD SHALL CAUSE TO BE PERFORMED THE ALTERATIONS AND
IMPROVEMENTS DESIRED BY TENANT TO PREPARE THE PREMISES FOR TENANT’S USE (THE
“TIW”) SUBSTANTIALLY IN ACCORDANCE WITH THE SCHEMATIC DESIGN PLANS ATTACHED
HERETO AS EXHIBIT C AND PURSUANT TO THE FINAL PLANS.  LANDLORD SHALL ALSO CAUSE
A LOADING DOCK TO BE CONSTRUCTED AS PART OF THE TIW, SUBSTANTIALLY IN ACCORDANCE
WITH THE PRELIMINARY PLAN ATTACHED HERETO AS EXHIBIT C-1 AND THE FINAL PLANS. 
THE TIW WILL BE PERFORMED AT LANDLORD’S EXPENSE UP TO THE TI ALLOWANCE AND
SUBJECT TO PAYMENT BY TENANT OF THE TENANT’S SHARE (DEFINED IN SECTION 3.4). THE
TI ALLOWANCE MAY BE APPLIED AT TENANT’S DISCRETION TOWARD ARCHITECTURAL AND
ENGINEERING FEES, THE CONSTRUCTION MANAGEMENT FEE TO NORDBLOM DEVELOPMENT
COMPANY (REFERRED TO BELOW), CONSULTING FEES, HARD CONSTRUCTION COSTS,
AIR-CONDITIONING AND SPECIAL ELECTRICAL POWER DISTRIBUTION, TELEPHONE AND
SECURITY SYSTEMS AND THE COST OF FURNITURE, FIXTURES OR EQUIPMENT.  ALL BASE
BUILDING WORK AND THE TIW (COLLECTIVELY, THE “LANDLORD’S WORK”) SHALL BE DONE IN
A GOOD AND WORKMANLIKE MANNER AND IN COMPLIANCE WITH ALL APPLICABLE BUILDING
LAWS.  TENANT AGREES THAT LANDLORD MAY MAKE ANY NON-MATERIAL CHANGES IN THE
LANDLORD’S WORK WHICH MAY BECOME REASONABLY NECESSARY OR ADVISABLE TO
ACCOMMODATE FIELD CONDITIONS OR TO SUBSTITUTE MATERIALS OF EQUAL OR BETTER
QUALITY TO MEET AVAILABILITY SCHEDULES, WITHOUT APPROVAL OF TENANT, PROVIDED
WRITTEN NOTICE IS PROMPTLY GIVEN TO TENANT; AND LANDLORD MAY MAKE OTHER CHANGES
IN SUCH WORK REASONABLY NECESSARY TO ACCOMMODATE UNFORESEEN CONDITIONS, WITH THE
WRITTEN APPROVAL OF TENANT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  LANDLORD SHALL USE DILIGENCE TO CAUSE LANDLORD’S WORK TO BE
SUBSTANTIALLY COMPLETED BY THE TARGET COMMENCEMENT DATE, SUBJECT TO FORCE
MAJEURE EVENTS (DEFINED IN SECTION 10.5 HEREOF) AND ANY TENANT DELAY (DEFINED
BELOW).  TENANT SHALL BE REQUIRED TO PAY TO NORDBLOM DEVELOPMENT COMPANY A
PROJECT MANAGEMENT FEE EQUAL TO 1.5% OF THE TOTAL CONSTRUCTION COST OF THE TIW,
EXCLUDING PROJECT MANAGEMENT COSTS, COSTS FOR ARCHITECTURAL AND ENGINEERING
FEES, MOVING COSTS AND TELECOMMUNICATIONS WIRING AND CABLING COSTS.

 

8

--------------------------------------------------------------------------------


 

C.            THE PHRASE, “TENANT DELAY”, SHALL BE DEFINED AS ANY DELAY IN THE
COMPLETION OF LANDLORD’S WORK ACTUALLY CAUSED BY (I) SPECIAL WORK, UPGRADES OR
LONG LEAD-TIME ITEMS FOR WHICH LANDLORD IDENTIFIES A SPECIFIED PERIOD OF DELAY,
AND IN EITHER INSTANCE TENANT DOES NOT WITHDRAW OR ALTER SUCH SPECIAL WORK,
UPGRADE, LONG LEAD-TIME ITEM WHICH AVOIDS SUCH DELAY, (II) ANY CHANGES TO ANY
PLANS, INCLUDING THE FINAL PLANS, MADE BY TENANT, OR ANY TENANT’S CHANGE ORDER,
IN ANY CASE FOR WHICH LANDLORD IDENTIFIES A SPECIFIED PERIOD OF DELAY AT THE
TIME OF ITS APPROVAL AND FOR WHICH TENANT DOES NOT WITHDRAW SUCH CHANGE TO AVOID
DELAY, (III) ANY CHANGE IN THE DESIGN OF THE TIW OR ANY COMPONENT THEREOF MADE
BY TENANT THAT RESULTS IN A DELAY IN THE LANDLORD’S CONSTRUCTION START DATE
BEYOND JANUARY 3, 2010, (IV) THE DELAY OF TENANT OR ITS ARCHITECTS AND ENGINEERS
IN PROVIDING OR APPROVING THE CONSTRUCTION PLANS OR THE PROPOSED GMP, OR
SUPPLYING, SUBMITTING OR APPROVING ANY OTHER PLANS, SPECIFICATIONS, PRICING OR
ESTIMATES OR GIVING AUTHORIZATIONS OR SUPPLYING INFORMATION REASONABLY REQUIRED
BY LANDLORD OR ITS GENERAL CONTRACTOR OR THE TOWN OF BURLINGTON BY THE DATES
STIPULATED IN SECTION 1.1, AND IN THIS ARTICLE 3, OR IN ANY OTHER INSTANCE IF NO
TIME PERIOD IS SPECIFIED, THEN WITHIN THREE (3) BUSINESS DAYS AFTER REQUEST
THEREFOR, (V) ANY FAILURE BY ANY CONTRACTORS EMPLOYED BY TENANT INCLUDING,
WITHOUT LIMITATION, CONTRACTORS FURNISHING TELECOMMUNICATIONS, DATA PROCESSING
OR OTHER SERVICE OR EQUIPMENT DIRECTLY TO TENANT (AND NOT VIA LANDLORD’S
CONTRACTORS) TO COMPLY WITH THE AGREED UPON TIMETABLES FOR COORDINATION OF THE
PARTIES’ RESPECTIVE COMPONENTS OF WORK, AS ESTABLISHED AT ON-SITE PROGRESS
MEETINGS BETWEEN LANDLORD’S REPRESENTATIVE AND TENANT’S REPRESENTATIVE, EACH
ACTING REASONABLY AND IN GOOD FAITH, (VI) ANY FAILURE TO COMPLY WITH THIS
ARTICLE 3 OR ANY MATERIAL INTERFERENCE WITH THE PERFORMANCE OF LANDLORD’S WORK
BY TENANT OR ANY OF ITS AGENTS, EMPLOYEES, ARCHITECTS, ENGINEERS OR CONTRACTORS,
OR (VII) TENANT’S DELAY IN DELIVERING THE ORIGINAL LETTER OF CREDIT REQUIRED
PURSUANT TO SECTION 4.4. NO EVENT SHALL CONSTITUTE A “TENANT DELAY” UNLESS
LANDLORD ADVISES TENANT IN WRITING (WHICH MAY BE BY EMAIL WITH A COPY TO
PAUL.JAKUBOWSKI@WILMERHALE.COM) OF SUCH EVENT WITHIN THREE (3) BUSINESS DAYS
AFTER LANDLORD BECOMES AWARE OF ITS OCCURRENCE; HOWEVER, LANDLORD NEED NOT GIVE
TENANT NOTICE OF ANY FAILURE OF TENANT TO ACT BY THE DATES STIPULATED IN
SECTION 1.1 AND IN THIS ARTICLE 3, IT BEING ACKNOWLEDGED THAT A FAILURE TO
TIMELY ACT BY SUCH STIPULATED DATES IS IPSO FACTO A “TENANT DELAY” ON A DAY FOR
DAY BASIS.

 

3.2                                 Late Delivery. A.  In the event that
Landlord’s Work is not Substantially Complete by July 1, 2010, for any reason
other than a Tenant Delay or Force Majeure event, then the Fixed Rent first
coming due as of the Rent Commencement Date shall be abated by one day for each
day of delay during the period beginning on July 1, 2010, and ending on the day
the Landlord’s Work is in fact Substantially Complete.  If Landlord’s Work is
still not Substantially Complete by August 1, 2010, for any reason other than a
Tenant Delay or Force Majeure event, then the Fixed Rent shall be further abated
by 2 days for each day of delay during the period beginning on August 1, 2010,
and continuing until the day the Landlord’s Work is in fact Substantially
Complete.  Further, if the Landlord’s Work is not Substantially Complete by
September 1, 2010, for any reason other than a Tenant Delay or Force Majeure
event,  then the Fixed Rent shall be further abated by 3 days for each day of
delay during the period beginning on September 1, 2010 and continuing until the
day Landlord’s Work is Substantially Complete.

 

B.            IF THE LANDLORD’S WORK IS NOT SUBSTANTIALLY COMPLETE BY
OCTOBER 31, 2010, FOR ANY REASON OTHER THAN A TENANT DELAY OR FORCE MAJEURE
EVENT, THEN TENANT MAY ELECT TO PERFORM THE INCOMPLETE LANDLORD’S WORK, ITSELF,
UTILIZING THE FUNDS HELD UNDER THE CONSTRUCTION ESCROW AGREEMENT FOR ANY
INCOMPLETE TIW, WITH ANY REASONABLE EXPENDITURES FOR THE BASE BUILDING WORK TO
BE REIMBURSED BY LANDLORD WITHIN 30 DAYS AFTER REQUEST THEREFORE WITH BACK-UP
DOCUMENTATION TO SUBSTANTIATE THE REQUEST, FAILING WHICH, TENANT SHALL HAVE THE
RIGHT TO OFFSET SUCH EXPENDITURES AGAINST THE FIXED RENT COMING DUE AS OF THE
RENT COMMENCEMENT DATE, EXCEPT THAT SUCH MONTHLY OFFSET SHALL NOT EXCEED FIFTEEN
(15%) PERCENT OF THE MONTHLY INSTALLMENT OF FIXED RENT THEN PAYABLE AS
STIPULATED IN SECTION 1.1.

 

C.            IF THE LANDLORD’S WORK IS STILL NOT SUBSTANTIALLY COMPLETE BY
MAY 31, 2011, DESPITE LANDLORD HAVING USED DILIGENT EFFORTS TO COMPLETE THE
LANDLORD’S WORK, AND PROVIDED THE REASON FOR LANDLORD’S INABILITY TO COMPLETE
SUCH WORK BY MAY 31, 2011 IS NOT DUE SOLELY TO TENANT DELAY, THEN EITHER
LANDLORD OR TENANT MAY TERMINATE THIS LEASE BY GIVING WRITTEN NOTICE OF
TERMINATION TO THE OTHER PARTY.  IF EITHER PARTY TIMELY AND PROPERLY GIVES THE
TERMINATION NOTICE, THEN THIS LEASE SHALL TERMINATE IMMEDIATELY UPON THE DATE OF
A PARTY’S NOTICE.

 

3.3                                 Plans and Specifications  A. Tenant shall be
solely responsible for the preparation and submission to Landlord of (a) the
Schematic Design Plans, (b) a full set of architectural, electrical, mechanical
and plumbing, construction, design development drawings, including demolition
plans sufficient for pricing and permitting equivalent in design completion to
more than 50% of the TIW Plans (the “Design Development Permitting/Pricing
Plans”), and (c) a full CD set of architectural and MEP construction plans and
specifications sufficient to permit and construct the TIW (called “TIW Plans”),
and all other information reasonably required by Landlord and the General
Contractor (defined below) necessary obtain a building permit from the Town of
Burlington and otherwise to perform and complete the TIW.  All plans shall
emanate from and be consistent with the approved Schematic Design Plan attached
hereto as Exhibit C.  Tenant has assured itself by direct communication with the
architect and engineers that the Design Development/Permitting/Pricing Plans can
be submitted to Landlord by the respective dates set forth in Section 1.1. 
Additionally, Tenant agrees to cause the TIW Plans to be delivered to Landlord
for review before the Final Plans Date and agrees to devote such time as may be
necessary in consultation with said architect and engineers to enable them to
complete the Final Plans by the Final Plans Date.  Tenant shall cause its
architect and engineers to cooperate with Landlord and the General Contractor,
as reasonably necessary to enable Landlord to obtain a building permit from the
Town of Burlington for the TIW by January 2, 2010.  Tenant shall also cause its
architects and engineers to reasonably cooperate with Landlord or the General
Contractor, as applicable, as reasonably necessary to obtain a Certificate of
Occupancy from the Town of Burlington. Time is of the essence in respect of the
preparation and submission of all plans by

 

9

--------------------------------------------------------------------------------


 

Tenant.  If in Landlord’s judgment, Tenant’s architects and engineers are not
cooperating fully or progressing diligently, then Landlord shall have the right,
but not the obligation, to engage its own architects and engineers to complete
any necessary plans and to supply information, and the like to obtain a building
permit by January 2, 2010, or to meet construction schedules and to otherwise
avoid delay, but such right to take action on Tenant’s behalf to speed the
approval process shall not entitle Landlord to make material changes to the
Final Plans (defined in paragraph B below); provided, however, if the Town of
Burlington requires any change to the Final Plans in order to issue a building
permit, Tenant shall reasonably cooperate with Landlord to address the Town’s
concerns and requests.  The fees of any architect and engineer engaged by
Landlord pursuant to the preceding sentence will be paid by Tenant within thirty
(30) days after invoice from Landlord.

 

B.            ALL PLANS SHALL REQUIRE LANDLORD’S APPROVAL, WHICH SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.  LANDLORD SHALL GIVE TENANT
NOTICE, IN REASONABLE DETAIL, OF ANY REASONABLE OBJECTIONS OR CONCERNS LANDLORD
MAY HAVE WITH RESPECT TO ANY PLANS OR REVISED PLAN, WITHIN TEN (10) BUSINESS
DAYS AFTER SUBMISSION BY TENANT OF ITS PLANS AND ALL NECESSARY SUPPORTING
INFORMATION.  LANDLORD SHALL NOT BE DEEMED UNREASONABLE FOR WITHHOLDING OR
CONDITIONING APPROVAL OF PLANS WHICH (I) INVOLVE OR ARE REASONABLY LIKELY TO
MATERIALLY ADVERSELY AFFECT ANY STRUCTURAL ELEMENT OR EXTERIOR ELEMENT OF THE
BUILDING OR ANY PORTION THEREOF; PROVIDED HOWEVER, THAT NOTWITHSTANDING THIS
PROVISION LANDLORD SHALL NOT UNREASONABLY WITHHOLD, DELAY, OR CONDITION IT
APPROVAL OF CHANGES TO THE EXTERIOR LOADING DOCK DESCRIBED IN SECTION 3.1 AND
WHICH CHANGES ARE REASONABLY CONSISTENT WITH EXHIBIT C-1, OR (II) ARE REASONABLY
LIKELY, IN LANDLORD’S REASONABLE OPINION, TO MATERIALLY ADVERSELY AFFECT THE
VALUE OF THE BUILDING OR ANY PORTION THEREOF, OR (III) ARE REASONABLY LIKELY TO
MATERIALLY ADVERSELY AFFECT THE PROPER FUNCTIONING OF THE BUILDING SYSTEMS.  IF
LANDLORD OBJECTS TO ANY PLANS, OR ANY PORTION THEREOF,  TENANT SHALL CAUSE THE
PLANS TO BE REVISED IN A MANNER SUFFICIENT TO REMEDY LANDLORD’S OBJECTIONS AND
RESPOND TO LANDLORD’S CONCERNS AND REDELIVERED TO LANDLORD WITHIN FIVE
(5) BUSINESS DAYS AFTER TENANT’S RECEIPT OF LANDLORD’S NOTICE OF OBJECTION.  THE
AFORESAID PROCESS SHALL BE REPEATED UNTIL THE PLANS ARE APPROVED BY LANDLORD. 
THE FINAL TIW PLANS APPROVED BY LANDLORD SHALL BE CALLED THE “FINAL PLANS” AND
WILL BE USED TO OBTAIN A BUILDING PERMIT FOR THE TIW.  TENANT SHALL USE
DILIGENCE TO SUBMIT THE TIW PLANS AND ANY REVISIONS IN ORDER TO COMPLETE THE
FINAL PLANS BY THE FINAL PLANS DATE.

 

3.4                                 Cost of TIW; Tenant’s Share.  Landlord shall
cause the TIW to be performed by Erland Construction (the “General Contractor”)
and by major subcontractors (which shall be Subguard re-insured) selected and
engaged by Landlord and the General Contractor, and approved by Tenant, which
approval shall not be unreasonably withheld, conditioned or delayed.  Landlord
shall cause the General Contractor to reasonably bid each major trade of
subcontractor work involved in the TIW, and shall cause the General Contractor
to accept the lowest qualified bid submitted for each such trade unless such bid
fails to conform to the Final Plans or if Landlord, Tenant and General
Contractor reasonably agree otherwise.  Landlord shall provide Tenant with
periodic pricing once Landlord receives the Schematic Design Plans.  Within 14 
days after receipt of the Design Development Permitting/Pricing Plans, Landlord
shall cause the General Contractor to provide Tenant a proposed Guaranteed
Maximum Price (the “Proposed GMP”) for the TIW.  Within five (5) business days
of receipt of the Proposed GMP Tenant shall either give Landlord its written
approval of the Proposed GMP, or shall cause the Design Development
Permitting/Pricing Plans to be value engineered and revised by means of a
“deductive alternative” process for budget control rather than a redesign
effort.  The revised Design Development Permitting/Pricing Plans, shall be
subject to Landlord’s approval and shall be submitted by Landlord to General
Contractor for revised pricing.  The foregoing process shall be repeated
utilizing TIW Plans, if necessary, until the Proposed GMP is approved by Tenant
in writing.  Tenant agrees to cause its architects and engineers to use
diligence to revise the plans as necessary to achieve an approved GMP no later
than December 30, 2009 (as approved, the “Contract Price”).  It is expressly
understood that any delay by Tenant in approving the GMP by December 30, 2009,
will constitute a Tenant Delay on a day-for-day basis for each day from
December 30, 2009 until the date the GMP is finally approved by Tenant, and if
such period of Tenant Delay actually delays Landlord in achieving Substantial
Completion of Landlord’s Work by June 1, 2010, then Landlord shall have the
right to deem the Commencement Date to have occurred on the date that such
Landlord’s Work would have been Substantially Completed but for such period of
Tenant Delay (but Landlord shall not be relieved of the obligation to actually
complete Landlord’s Work and obtain a permanent certificate of occupancy).
Promptly after approval of the Contract Price and receipt of the Final Plans,
Landlord shall release the General Contractor to perform the TIW in accordance
with the Final Plans at Landlord’s cost, subject to payment by Tenant of the
amount (the “Tenant’s Share”) by which the Contract Price (subject to adjustment
pursuant to the next paragraph) exceeds the TI Allowance.

 

Landlord and Tenant have entered into the Construction Escrow Agreement to
ensure that funds will be available to pay for the TIW.  Within 21 days after
the full execution of this Lease Landlord shall fund $604,160.00 into an escrow
account (the “Escrow Account”) established pursuant to the terms of the
Construction Escrow Agreement, and Tenant shall fund into the Escrow Account the
Tenant’s Share (adjusted pursuant to the Construction Escrow Agreement once
Tenant’s Share is finally determined).  In the event either Landlord or Tenant
fails to fully fund its share into the Escrow Account within the aforesaid
21-day period, then the other party may elect to terminate this Lease by giving
written notice to the other, effective immediately upon the giving of the
notice.

 

After the TIW has been completed, if it is determined that the total payments
under the contract with the General Contractor were actually less than the
Contract Price, the savings shall be refunded to Tenant, as more specifically
set forth in the Construction Escrow Agreement.

 

3.5                                 Work Change Orders.  After the Final Plans
and the Contract Price have been approved, Tenant may elect

 

10

--------------------------------------------------------------------------------


 

to propose changes to the Final Plans  (“Tenant’s Change Order”). Tenant shall
submit each proposed Tenant’s Change Order to Landlord for its approval, such
approval not to be unreasonably withheld, conditioned or delayed, provided
Tenant’s requested change will not affect the compliance of the Building or the
Premises with applicable laws.  Landlord agrees to respond to any Tenant’s
Change Order within such time as is reasonably necessary under the circumstances
(taking into consideration the information contained in such Change Order), and
in any event no later than five (5) business days following submission by
Tenant, advising Tenant of any anticipated increase in costs associated with
such Tenant Change Order as well as an estimate of any delay in Landlord’s Work
(it being understood that a delay, if any, in Landlord’s Work caused by such
Change Order could result in a deemed Commencement Date pursuant to
Section 2.1).  Tenant shall then have the right to approve or withdraw such
Tenant’s Change Order.  If any Tenant’s Change Order is approved as aforesaid,
and the applicable Tenant Change Order increases the cost of construction, then
before implementing any such change, Landlord will prepare a Work Change Order
Form, in the form attached hereto as Exhibit D, setting forth any adjustment in
the Contract Price.  To be valid, the Work Change Order Form must be signed by
both parties.  Landlord will maintain an accurate log of all Tenant’s Change
Orders and will invoice Tenant monthly for the cost of each Tenant Change
Order.  Tenant will be required to pay each invoice within thirty (30) days of
receipt, except for any Tenant’s Change Order of $20,000.00 or more, in which
case Tenant will deposit into the Escrow Account under the Construction Escrow
Agreement the cost of such Tenant’s Change Order upon signing the Work Change
Order Form.  Landlord shall have no obligation to proceed with any Tenant’s
Change Order until payment is received or made as aforesaid.

 

3.6                                 Acceptance of the Premises. Tenant or its
representatives may, at reasonable times, enter upon the Premises during the
progress of the work to inspect the progress thereof and to determine if the
work is being performed in accordance with the requirements of Section 3.1.
Tenant shall promptly give to Landlord notices of any alleged failure by
Landlord to comply with those requirements.  Landlord’s Work shall be deemed
approved by Tenant when Tenant occupies the Premises for the conduct of its
business, except for items of Landlord’s Work which are uncompleted or do not
conform to Exhibit C and the Final Plans and as to which Tenant shall, in either
case, have given written notice to Landlord within thirty (30) days following
the Commencement Date as set forth in a punch-list as set forth below.  A
certificate of completion by Landlord’s architect or engineer and a Certificate
of Occupancy shall be evidence that Landlord’s Work has been completed except
for items stated in such certificate to be incomplete or not in conformity with
Exhibit C and the Final Plans.  Within five (5) days after the Town of
Burlington issues a temporary Certificate of Occupancy, Landlord and Tenant
shall meet for the purpose of determining the work remaining in order for
Landlord to achieve a final Certificate of Occupancy, each acting reasonably and
in good faith, and to select a subsequent date for a joint walk-through of the
Premises in order to prepare a punch-list identifying items of Landlord’s Work
which are incomplete (the “Punch-list Items”).  Landlord shall cause such
Punch-list Items to be completed within thirty (30) days after the preparation
of the list by the parties, unless the parties agree upon any longer time
periods. If Tenant notifies Landlord in writing of the existence of a latent
defect in Landlord’s Work within one year following the Commencement Date, then
Landlord at its expense subject to its General Contractor’s warranty will repair
such defect.  A “latent defect” is a defect in the construction of the Premises
which defect would not ordinarily be observed during a walk-through inspection.

 

3.7                                 Pre-Commencement Entry.  With Landlord’s
prior consent, which shall not be unreasonably withheld, Tenant and its agents
and architects shall have the right to enter the Premises after full execution
and delivery of this Lease during customary business hours and without payment
of rent, but otherwise subject to all of the terms and conditions of this Lease,
to facilitate Tenant’s preparation of its plans for the TIW so long as such work
does not interfere with the performance of any Base Building Work or Landlord’s
Work and is coordinated with Building management.

 


ARTICLE 4
RENT


 

4.1                                 The Fixed Rent.  Commencing as of the Rent
Commencement Date, Tenant covenants and agrees to pay rent to Landlord, by
electronic fund transfer (or by such other method, as set forth below, or to
such other person or entity as Landlord may by notice in writing to Tenant from
time to time direct), at the Annual Fixed Rent Rate, in equal installments at
the Monthly Fixed Rent Rate (which is 1/12th of the Annual Fixed Rent Rate), in
advance, without notice or demand, and without setoff, abatement, suspension,
deferment, reduction or deduction, except as otherwise expressly provided
herein, on the first day of each calendar month included in the term; and for
any portion of a calendar month following the Rent Commencement Date, at the
rate for the first Lease Year payable in advance for such portion. It is the
intention of the parties hereto that the obligations of Tenant hereunder shall
be separate and independent covenants and agreements, that the Annual Fixed
Rent, the Additional Rent and all other sums payable by Tenant to Landlord shall
continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected, unless the requirement to pay or perform
the same shall have been terminated pursuant to an express provision of this
Lease.

 

If Landlord shall give notice to Tenant that all rent and/or other payments due
hereunder are to be made to Landlord by check, or by any other commercially
reasonable means, Tenant shall make all such payments as shall be due after
receipt of said notice by means as designated by Landlord, with such payments to
be made to such address and to such person or entity as is specified by
Landlord.

 

The Annual Fixed Rent, the Additional Rent and all other sums payable by Tenant
to Landlord under this Lease are sometimes referred to herein as “Rent.”

 

11

--------------------------------------------------------------------------------


 

4.2                                 Additional Rent.  Tenant covenants and
agrees to pay, as Additional Rent, insurance costs, utility charges, personal
property taxes and its pro rata share of taxes and operating costs with respect
to the Premises and the Property as provided in this Section 4.2 as follows:

 

4.2.1                     Real Estate Taxes.  Tenant shall pay to Landlord, as
additional rent, for each tax period partially or wholly included in the Term,
Tenant’s Percentage of Taxes (as hereinafter defined).  Tenant shall remit to
Landlord, on the first day of each calendar month, estimated payments on account
of Taxes, such monthly amounts to be sufficient to provide Landlord, by the time
real estate tax payments are due and payable to any governmental authority
responsible for collection of same, a sum equal to the Tenant’s Percentage of
Taxes, as reasonably estimated by Landlord from time to time on the basis of the
most recent tax data available.  The initial calculation of the monthly
estimated payments shall be based upon the Initial Estimate of Tenant’s
Percentage of Taxes for the Tax Year and upon quarterly payments being due to
the governmental authority on August 1, November 1, February 1 and May 1, and
shall be made when the Commencement Date has been determined.  If the total of
such monthly remittances for any Tax Year is greater than the Tenant’s
Percentage of Taxes for such Tax year, Landlord shall promptly pay to Tenant, or
credit against the next accruing payments to be made by Tenant pursuant to this
subsection 4.2.1, the difference; if the total of such remittances is less than
the Tenant’s Percentage of Taxes for such Tax Year, Tenant shall pay the
difference to Landlord at least ten (10) days prior to the date or dates within
such Tax Year that any Taxes become due and payable to the governmental
authority (but in any event no earlier than ten (10) days following a written
notice to Tenant, which notice shall set forth the manner of computation of
Tenant’s Percentage of Taxes).

 

If, after Tenant shall have made reimbursement to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes paid
by Tenant with respect to any Tax Year during the term hereof as a result of an
abatement of such Taxes by legal proceedings, settlement or otherwise (without
either party having any obligation to undertake any such proceedings), Landlord
shall promptly pay to Tenant, or credit against the next accruing payments to be
made by Tenant pursuant to this subsection 4.2.1, the Tenant’s Percentage of the
refund (less the proportional, pro rata expenses, including attorneys’ fees and
appraisers’ fees, incurred in connection with obtaining any such refund), as
relates to Taxes paid by Tenant to Landlord with respect to any Tax Year for
which such refund is obtained.  Provided Landlord is not prosecuting an
abatement with respect thereto, Tenant may, upon prior notice to Landlord,
prosecute appropriate proceedings for abatement or reduction of any tax with
respect to which Tenant is required to make payments as hereinbefore provided,
such proceedings to be conducted jointly with any other parties, including
Landlord, who have contributed to the payment of such taxes, and Tenant agrees
to save Landlord harmless from all costs and expenses incurred on account of
Tenant’s participation in such proceedings.  Landlord, without obligating itself
to incur any costs or expenses in connection with such proceedings, shall
cooperate with Tenant with respect to such proceedings so far as reasonably
necessary.  Any abatement or reduction effected by such proceedings shall accrue
to the benefit of Tenant and Landlord and such other parties as their interests
may appear according to their respective contributions to the taxes involved in
any such proceedings.

 

In the event this Lease shall commence, or shall end (by reason of expiration of
the term or earlier termination pursuant to the provisions hereof), on any date
other than the first or last day of the Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, as the case may be, then the amount of Taxes which may be payable by
Tenant as provided in this subsection 4.2.1 shall be appropriately apportioned
and adjusted.

 

The term “Taxes” shall mean all taxes, assessments, betterments and other
charges and impositions (including, but not limited to, fire protection service
fees and similar charges) levied, assessed or imposed at any time during the
term by any governmental authority upon or against the Property, or taxes in
lieu thereof, and additional types of taxes to supplement real estate taxes due
to legal limits imposed thereon.  If, at any time during the term of this Lease,
any tax or excise on rents or other taxes, however described, are levied or
assessed against Landlord with respect to the rent reserved hereunder, either
wholly or partially in substitution for, or in addition to, real estate taxes
assessed or levied on the Property, such tax or excise on rents shall be
included in Taxes.  Taxes shall include any estimated payment made by Landlord
on account of a fiscal tax period for which the actual and final amount of taxes
for such period has not been determined by the governmental authority as of the
date of any such estimated payment.  The following shall be excluded from Taxes
and shall be paid solely by Landlord: inheritance, estate, succession, transfer,
gift, franchise, or capital stock tax, or any income taxes arising out of or
related to ownership and operation of income-producing real estate, or any
excise taxes imposed upon Landlord based upon gross or net rentals or other
income received by it, any increase in taxes and assessments resulting solely
from Landlord’s sale of, or other transfer of its interest in, the Building, and
assessments, charges, taxes, rents, rates, levies, excises, license fees, permit
fees, inspection fees, or other authorization fees or charges to the extent
allocable to or caused by the development or installation of off-Premises
improvements or utilities (including without limitation street and intersection
improvements, roads, rights of way, lighting, and signalization) necessary for
any past, present or future system development reimbursement schedule or sinking
fund related to any of the foregoing, except to the extent any of the foregoing
may be properly allocable to and charged against the Premises pursuant to
another provision of this Lease.

 

12

--------------------------------------------------------------------------------


 

4.2.2                     Personal Property Taxes.  Tenant shall pay all taxes
charged, assessed or imposed upon the personal property of Tenant in or upon the
Premises.

 

4.2.3                     Operating Costs.  Tenant shall pay to Landlord the
Tenant’s Percentage of Operating Costs (as hereinafter defined) incurred by
Landlord in any calendar year.  Tenant shall remit to Landlord, on the first day
of each calendar month included in the Term, estimated payments on account of
Operating Costs, such monthly amounts to be sufficient to provide Landlord, by
the end of the calendar year, a sum equal to the Operating Costs, as reasonably
estimated by Landlord from time to time.  The initial monthly estimated payments
shall be in an amount equal to 1/12th of the Initial Estimate of Tenant’s
Percentage of Operating Costs for the Calendar Year.  If, at the expiration of
the year in respect of which monthly installments of Operating Costs shall have
been made as aforesaid, the total of such monthly remittances is greater than
the actual Operating Costs for such year, Landlord shall promptly pay to Tenant,
or credit against the next accruing payments to be made by Tenant pursuant to
this subsection 4.2.3, the difference; if the total of such remittances is less
than the Operating Costs for such year, Tenant shall pay the difference to
Landlord within thirty (30) days from the date Landlord shall furnish to Tenant
an itemized statement of the Operating Costs, prepared, allocated and computed
in accordance with generally accepted accounting principles.

 

Landlord shall keep, in the Building Manager’s office, complete books and
records regarding Operating Costs and Taxes.  Tenant and its representatives, at
Tenant’s sole expense, shall have the right, during customary business hours, to
inspect at Landlord’s offices, Landlord’s books and records relating to
Operating Costs for the immediately preceding calendar year.  As a condition to
performing any such inspection, Tenant and its examiners shall be required to
execute and deliver to Landlord an agreement, in form reasonably acceptable to
Landlord, agreeing to keep confidential any information which Tenant and the
examining party discover about the Building in connection with such examination,
except for disclosures required by law, court order or regulatory authorities,
or to Tenant’s attorneys, accountants, auditors, or potential purchasers of  the
Tenant company.  If Tenant elects to exercise such right, it must provide
reasonable prior written notice to Landlord given no later than one hundred and
twenty (120) days following Tenant’s receipt of Landlord’s Statement of
Operating Costs for any calendar year and it must complete any such inspection
within 60 days of commencement.  Landlord agrees to reasonably cooperate with
Tenant to enable Tenant to complete its inspection within the time period
specified in the preceding sentence.  If Landlord is obligated to reimburse
Tenant for the cost of audit as provided below.  Tenant shall give Landlord a
complete copy of the results of its inspection.  If it is determined that Tenant
is entitled to a refund, then such refund shall either be in cash or applied as
a credit to the next due installment of Rent, at the election of Landlord.  If
it is determined Tenant has underpaid, then Tenant shall pay such amount within
thirty (30) days of Landlord’s invoice therefor.  Tenant agrees to use for such
inspection a firm that is reasonably acceptable to Landlord and that is not
being paid on a contingency fee basis. If Operating Costs were overstated by
more than three percent (3%), then Landlord shall reimburse Tenant the
reasonable cost of the audit.

 

Any reimbursement for Operating Costs due and payable by Tenant with respect to
periods of less than twelve (12) months shall be equitably prorated.

 

The term “Operating Costs” shall mean all costs and expenses incurred for the
operation, cleaning, maintenance, repair and upkeep of the Property, and the
portion of such costs and expenses with  regard to the common areas, facilities
and amenities of the Park which is equitably allocable to the Property,
including, without limitation, all costs of maintaining and repairing the
Property and the Park (including snow removal, landscaping and grounds
maintenance, operation and maintenance of parking lots, sidewalks, walking
paths, access roads and driveways, Building exterior and service areas,
security, operation and repair of heating and air-conditioning equipment,
lighting and any other Building equipment or systems) and of all repairs and
replacements (other than repairs or replacements for which Landlord has received
full reimbursement from contractors, or from others) necessary to keep the
Property and the Park in good working order, repair, appearance and condition;
all costs of any reasonable insurance carried by Landlord relating to the
Property; all costs related to provision of heat (including electric, and/or
gas), air-conditioning, and water (including sewer charges) and other utilities
to the Building; payments under all service contracts relating to the foregoing;
all compensation, fringe benefits, payroll taxes and workmen’s compensation
insurance premiums related thereto with respect to any employees of Landlord or
its affiliates engaged in security and maintenance of the Property and the Park;
attorneys’ fees and disbursements in connection with tax abatement proceedings; 
auditing and other professional fees and expenses; and a management fee in line
with local market rates for similar Class — A buildings (during the Original
Term, 3% of the gross collected Rents).

 

The following items shall be excluded in Landlord’s calculation of Operating
Costs:

 

1.             leasing commissions, fees and costs, advertising and promotional
expenses and other costs incurred in procuring tenants in the Park or in selling
the Building;

 

2.             attorney’s fees except as set forth above;

 

3.             costs of the Base Building Work;

 

13

--------------------------------------------------------------------------------


 

4.             financing costs including interest and principal amortization of
debts and the costs of providing the same;

 

5.             depreciation, except on materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party where such
depreciation and interest payments would otherwise have been included in the
charge for such third party’s services, all as determined in accordance with
generally accepted accounting principles, consistently applied, and when
depreciation is permitted or required;

 

6.             rental on ground leases or other underlying leases and the costs
of providing the same;

 

7.             wages, bonuses and other compensation of employees above the
grade of Property Manager;

 

8.             costs of any items for which Landlord is or is entitled to be
paid or reimbursed by insurance, or any other sources;

 

9.             increased insurance specifically attributable to any tenant of
the Park for which Landlord is entitled to reimbursement from any other tenant;

 

10.           charges for electricity, water, or other utilities, services or
goods and applicable taxes for which Tenant or any other person or other party
is obligated to reimburse Landlord or to pay to third parties;

 

11.           cost of any HVAC, janitorial or other services provided to tenants
of the Park on an extra cost basis after regular business hours;

 

12.           costs of installing, operating and maintaining any specialty
service, such as an observatory, broadcasting facilities, child or daycare;
provided, however, that Tenant may elect to opt out of any specialty service
provided to tenants (and therefore not be obligated to pay Operating Costs with
respect to such service), if Landlord reasonably determines that it is feasible
to limit Tenant’s access to such service;

 

13.           cost of any enhanced work or service performed for any tenant in
the Park to a materially greater extent or in a materially more favorable manner
than furnished generally to the tenants and other occupants;

 

14.           cost of any work or services performed for any facility other than
the Park;

 

15.           any cost representing an amount paid to a person firm, corporation
or other entity related to Landlord that is in excess of the amount which would
have been paid in the absence of such relationship;

 

16.           cost of initial cleaning and rubbish removal from the Building to
be performed before final completion of Tenant’s space;

 

17.                           any cost of decorating or decorative painting of
any interior parts of the Building or the Park other than common areas;

 

18.           lease payments incurred by the Landlord or Managing Agent for
rental equipment (other than equipment for which depreciation is properly
charged as an expense) that would constitute a capital expenditure if the
equipment were purchased, except for shuttle buses;

 

19.           cost of the initial stock of tools and equipment for operation,
repair and maintenance of the Building or the Park;

 

20.           late fees or charges incurred by Landlord due to late payment of
expenses;

 

21.           cost of acquiring sculptures, paintings and other works of art;

 

22.           charitable or political contributions;

 

23.           all other items for which another party compensates or pays for in
its entirety, so that Landlord shall not recover any item of cost more than
once;

 

24.           Landlord’s general overhead and any other expenses not directly
attributable to the operation and management of the Building and the Park (e.g.
the activities of Landlord’s officers and executives), except to the extent
included in the management fee permitted hereby;

 

25.           costs and expenses incurred in connection with compliance with or
contesting or settlement of any claimed violation of law or requirements of law
on the part of Landlord;

 

26.           costs of complying with the applicable local building codes
regarding handicap accessibility enacted prior to the Date of this Lease;

 

14

--------------------------------------------------------------------------------


 

27.           costs of mitigation or impact fees or subsidies (however
characterized), imposed or incurred prior to the Date of this Lease or imposed
or incurred solely as a result of another tenant’s or tenants’ use of the Park
or their respective premises;

 

28.           costs related to public transportation, transit or vanpools,
except for shuttle buses and other local public transportation services such as
the B-Line bus in Burlington;

 

29.           reserves of any kind;

 

30.           costs or expenses associated with or incurred in connection with
the removal, enclosure, encapsulation or other handling or of hazardous
materials or hazardous substances (as referenced in Section 6.2.3 below),
(exclusive of Landlord’s normal and routine handling and disposal of hazardous
materials, such as paint or computers, for example, in the ordinary course of
maintenance of the Property and Park, not to exceed $10,000 in any calendar
year);

 

31.           costs of defending against claims in regard to the existence or
release of hazardous materials or substances at the Building or the Park which
arise during the Term;

 

32.           any cost associated with operating an off-site management office
for the Building; and

 

33.           costs of cleaning, trash removal, and janitorial services to the
Premises.

 

If, during the Term of this Lease  (except as provided for in clause
(c) below),  Landlord shall replace any capital items or make any capital
expenditures which (a) are intended to reduce Operating Costs or (b) are
required to comply with laws enacted after the date of this Lease or (c) are
required after the expiration of the 1st Lease Year to replace worn-out items as
may be necessary to maintain the Building in good working order, repair,
appearance and in first-class condition, and not to enhance the Building over
and above its current appearance and condition, (the items in clauses (a),
(b) and (c) are collectively called “capital expenditures”), the total amount of
which is not properly included in Operating Costs for the calendar year in which
they were made, there shall nevertheless be included in Operating Costs for each
calendar year in which and after such capital expenditure is made the annual
charge-off of such capital expenditure.  The annual charge-off shall be
determined by (i)  dividing the original cost of the capital expenditure by the
number of years of useful life thereof  as  reasonably determined by Landlord;
and (ii)  adding to such quotient an interest factor computed on the unamortized
balance of such capital expenditure based upon an interest rate reasonably
determined by Landlord as being the interest rate then being charged for
long-term mortgages by institutional lenders on like properties within the
locality in which the Building is located.  Except for the annual charge-off
described above, no portion of any capital expenditures shall be included within
Operating Costs.

 

4.2.4       Insurance.  Tenant shall, at its expense, as Additional Rent, take
out and maintain throughout the term the following insurance protecting
Landlord:

 

4.2.4.1            COMMERCIAL GENERAL LIABILITY INSURANCE NAMING LANDLORD,
TENANT, AND LANDLORD’S MANAGING AGENT AND ANY MORTGAGEE OF WHICH TENANT HAS BEEN
GIVEN NOTICE AS ADDITIONAL INSUREDS  AND INDEMNIFYING THE PARTIES SO NAMED
AGAINST ALL CLAIMS AND DEMANDS FOR DEATH OR ANY INJURY TO PERSON OR DAMAGE TO
PROPERTY WHICH MAY BE CLAIMED TO HAVE OCCURRED ON THE PREMISES (OR THE PROPERTY,
INSOFAR AS USED BY CUSTOMERS, EMPLOYEES, SERVANTS OR INVITEES OF THE TENANT), IN
AMOUNTS WHICH SHALL, AT THE BEGINNING OF THE TERM, BE AT LEAST EQUAL TO THE
LIMITS SET FORTH IN SECTION 1.1, AND, WHICH, FROM TIME TO TIME DURING THE TERM,
SHALL BE FOR SUCH HIGHER LIMITS, IF ANY, AS ARE CUSTOMARILY CARRIED IN THE AREA
IN WHICH THE PREMISES ARE LOCATED ON PROPERTY SIMILAR TO THE PREMISES AND USED
FOR SIMILAR PURPOSES; AND WORKMEN’S COMPENSATION INSURANCE WITH STATUTORY LIMITS
COVERING ALL OF TENANT’S EMPLOYEES WORKING ON THE PREMISES.

 

4.2.4.2            SPECIAL RISK PROPERTY INSURANCE WITH THE USUAL EXTENDED
COVERAGE ENDORSEMENTS COVERING ALL TENANT’S FURNITURE, FURNISHINGS, FIXTURES AND
EQUIPMENT, AND BUSINESS INTERRUPTION INSURANCE, WITH EXTRA EXPENSE COVERAGE.

 

4.2.4.3            ALL SUCH POLICIES SHALL BE OBTAINED FROM RESPONSIBLE
COMPANIES QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN MASSACHUSETTS, WHICH
COMPANIES AND THE AMOUNT OF INSURANCE ALLOCATED THERETO SHALL BE SUBJECT TO
LANDLORD’S APPROVAL.  TENANT AGREES TO FURNISH LANDLORD WITH CERTIFICATES
EVIDENCING ALL SUCH INSURANCE PRIOR TO THE BEGINNING OF THE TERM HEREOF AND
EVIDENCING RENEWAL THEREOF AT LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF
ANY SUCH POLICY.  EACH SUCH POLICY SHALL BE NON-CANCELABLE WITH RESPECT TO THE
INTEREST OF LANDLORD AND THE INSURER WILL ENDEAVOR TO NOTIFY LANDLORD AT LEAST
TEN (10) DAYS’ PRIOR WRITTEN NOTICE OF ANY POLICY, BUT IN ANY EVENT NO LATER
THAN FIVE (5) DAYS FOLLOWING CANCELATION THEREOF.

 

4.2.4.4            ALL INSURANCE WHICH IS CARRIED BY EITHER LANDLORD OR TENANT
WITH RESPECT TO THE BUILDING, PREMISES OR TO FURNITURE, FURNISHINGS, FIXTURES,
OR EQUIPMENT THEREIN OR ALTERATIONS OR IMPROVEMENTS THERETO, WHETHER OR NOT
REQUIRED, SHALL INCLUDE PROVISIONS WHICH EITHER DESIGNATE THE OTHER PARTY AS ONE
OF THE INSURED OR DENY TO THE INSURER ACQUISITION BY SUBROGATION OF RIGHTS OF
RECOVERY AGAINST THE OTHER PARTY TO THE EXTENT SUCH RIGHTS HAVE

 

15

--------------------------------------------------------------------------------


 

BEEN WAIVED BY THE INSURED PARTY PRIOR TO OCCURRENCE OF LOSS OR INJURY, INSOFAR
AS, AND TO THE EXTENT THAT, SUCH PROVISIONS MAY BE EFFECTIVE WITHOUT MAKING IT
IMPOSSIBLE TO OBTAIN INSURANCE COVERAGE FROM RESPONSIBLE COMPANIES QUALIFIED TO
DO BUSINESS IN THE STATE IN WHICH THE PREMISES ARE LOCATED (EVEN THOUGH EXTRA
PREMIUM MAY RESULT THEREFROM).  IN THE EVENT THAT EXTRA PREMIUM IS PAYABLE BY
EITHER PARTY AS A RESULT OF THIS PROVISION, THE OTHER PARTY SHALL REIMBURSE THE
PARTY PAYING SUCH PREMIUM THE AMOUNT OF SUCH EXTRA PREMIUM.  IF AT THE REQUEST
OF ONE PARTY, THIS NON-SUBROGATION PROVISION IS WAIVED, THEN THE OBLIGATION OF
REIMBURSEMENT SHALL CEASE FOR SUCH PERIOD OF TIME AS SUCH WAIVER SHALL BE
EFFECTIVE, BUT NOTHING CONTAINED IN THIS SUBSECTION SHALL DEROGATE FROM OR
OTHERWISE AFFECT RELEASES ELSEWHERE HEREIN CONTAINED OF EITHER PARTY FOR
CLAIMS.  EACH PARTY SHALL BE ENTITLED TO HAVE CERTIFICATES OF ANY POLICIES
CONTAINING SUCH PROVISIONS.  EACH PARTY HEREBY WAIVES ALL RIGHTS OF RECOVERY
AGAINST THE OTHER FOR LOSS OR INJURY AGAINST WHICH THE WAIVING PARTY IS
PROTECTED BY INSURANCE CONTAINING SAID PROVISIONS, RESERVING, HOWEVER, ANY
RIGHTS WITH RESPECT TO ANY EXCESS OF LOSS OR INJURY OVER THE AMOUNT RECOVERED BY
SUCH INSURANCE.

 

4.2.5       Utilities.  Tenant shall pay directly to the applicable utility
provider all charges made by such utility provider for the cost of electricity
and gas furnished or consumed on the Premises, which are separately metered;
Tenant shall pay to Landlord, through Operating Costs, all charges for water
(including sewer charges) supplied by Landlord pursuant to Subsection 5.1.3. 
Tenant shall pay all charges for telephone and other utilities or services not
supplied by Landlord pursuant to Subsections 5.1.1 and 5.1.3, whether designated
as a charge, tax, assessment, fee or otherwise, all such charges to be paid as
the same from time to time become due.  Except as otherwise provided in
Article 5, it is understood and agreed that Tenant shall make its own
arrangements for the installation or provision of all such utilities and that
Landlord shall be under no obligation to furnish any utilities to the Premises
and shall not be liable for any interruption or failure in the supply of any
such utilities to the Premises.

 

4.3          Late Payment of Rent.  If any installment of Fixed Rent is paid
five (5) or more days after notice the same is overdue, and if on a prior
occasion in the twelve (12) month period prior to the date such installment was
due an installment of rent was paid after the same was due, then Tenant shall
pay Landlord a late payment fee equal to five (5%) percent of the current
overdue payment.

 

4.4          Letter of Credit. The performance of Tenant’s obligations under
this Lease shall be secured by a letter of credit throughout the term hereof in
accordance with and subject to the following terms and conditions:

 

4.4.1       Amount of Letter of Credit.   Concurrently with Tenant’s execution
and delivery of this Lease,  Tenant shall deliver to Landlord an irrevocable
standby letter of credit (the “Original Letter of Credit”) which shall be (i) in
the form of Exhibit H attached to this Lease (the “Form LC”), (ii) issued by a
commercial bank reasonably satisfactory to Landlord upon which presentment may
be made in Boston, Massachusetts, (iii) in the amount equal to the Letter of
Credit Amount, and (iv) for a term of at least 1 year, subject to the provisions
of Section 4.4.2 below.  The Original Letter of Credit, any Additional
Letters(s) of Credit and Substitute Letter(s) of Credit are referred to herein
as the “Letter of Credit.”

 

4.4.2       Renewal of Letter of Credit.  Each Letter of Credit shall be
automatically renewable in accordance with the second to last paragraph of the
Form LC; provided however, that Tenant shall be required to deliver to Landlord
a new letter of credit (a “Substitute Letter of Credit”) satisfying the
requirements for the Original Letter of Credit under Section 4.4.1 on or before
the date 30 days prior to the expiration of the term of the Letter of Credit
then in effect, if the issuer of such Letter of Credit gives notice of its
election not to renew such Letter of Credit for any additional period pursuant
thereto.  Should any Letter of Credit contain a final expiration date, in
addition to a current expiration date, such final expiration date shall be no
earlier than 45 days following the Expiration Date of this Lease.  If Tenant
does not deliver a Substitute Letter of Credit 30 days prior to the expiration
of the current Letter of Credit, Landlord shall be permitted to draw down the
entire Letter of Credit Amount and hold the cash as “Security Proceeds” pursuant
to Section 4.4.6 below.

 

4.4.3       Draws to Cure Defaults.  If the Fixed Rent, Additional Rent or any
other sum payable to Landlord hereunder shall be overdue and unpaid or should
Landlord make payments on behalf of the Tenant, or Tenant shall fail to perform
any of the terms of this Lease in all cases beyond the expiration of all
applicable notice and cure periods, then Landlord shall have the right, at any
time thereafter to draw down from the Letter of Credit the amount necessary to
cure such default. In the event of any such draw by the Landlord, Tenant shall,
within 30 days of written demand therefor, deliver to Landlord either (a) an
additional Letter of Credit (“Additional Letter of Credit”) satisfying the
requirements for the Original Letter of Credit, except that the amount of such
Additional Letter of Credit shall be the amount of such draw, or (b) a
substitute Letter of Credit in the Letter of Credit Amount (to be exchanged for
the Original Letter of Credit).

 

4.4.4       Draws to Pay Damages.  In addition, if (i) this Lease shall have
been terminated as a result of Tenant’s default under this Lease beyond the
expiration of the applicable cure period, and/or (ii) this Lease shall have been
rejected in a bankruptcy or other creditor-debtor proceeding, then Landlord
shall have the right at any time thereafter to draw down from the Letter of
Credit an amount sufficient to pay any and all damages payable by Tenant on
account of such termination or rejection, as the case may be, pursuant to
Article 8 hereof. In the event of bankruptcy or other creditor-debtor proceeding
against Tenant, all proceeds of the Letter of Credit shall be deemed to be
applied first to the payment of rent and other charges due Landlord for all
periods prior to the filing of such proceedings.

 

16

--------------------------------------------------------------------------------


 

4.4.5       Issuing Bank.  In the event the issuer of any Letter of Credit
becomes insolvent or is placed into receivership or conservatorship by the
Federal Deposit Insurance Corporation, or any successor or similar entity, or if
a trustee, receiver or liquidator is appointed for the issuer, then, effective
as of the date of such occurrence, the Letter of Credit shall be deemed to not
meet the requirements of this Section 4.4 and Tenant shall, within five
(5) business days of written notice from Landlord, deliver to Landlord a
Substitute Letter of Credit which otherwise meets the requirements of this
Section, or, alternatively, Tenant shall, within such five (5) business-day
period deliver cash to Landlord in the Letter of Credit Amount, which Landlord
shall hold as “Security Proceeds”, governed by the provisions of Section 4.4.6
below.

 

4.4.6       Draws for Failure to  Deliver Substitute Letter of Credit.  If
Tenant fails timely to deliver to Landlord a Substitute Letter of Credit, then
Landlord shall have the right, at any time thereafter, without giving any notice
to Tenant, to draw down the Letter of Credit and to hold the proceeds thereof 
(“Security Proceeds”) in a bank account in the name of Landlord, which may be
withdrawn and applied by Landlord under the same circumstances and for the same
purposes as if the Security Proceeds were a Letter of Credit. Upon any such
application of Security Proceeds by Landlord, Tenant shall, within 30 days of
written demand therefor, deliver to Landlord either (a) an Additional Letter of
Credit in the amount of Security Proceeds so applied, or (b) a Substitute Letter
of Credit in the Letter of Credit Amount (to be exchanged for the Security
Proceeds).

 

4.4.7       Transferability. Landlord shall be entitled to transfer its
beneficial interest under the Letter of Credit or any Security Proceeds in
connection with (i) Landlord’s sale or transfer of the Building, or (ii) the
addition, deletion or modification of any beneficiaries under the Letter of
Credit, and the Letter of Credit shall specifically state on its face that it is
transferable by Landlord, its successors and assigns.  Landlord  shall be
responsible for all costs and fees charged to effect such transfer.

 

4.4.8       Return of Letter of Credit at End of Term. Within 45 days after the
expiration of  the term, to the extent Landlord has not previously drawn upon
any Letter of Credit or Security Proceeds held by Landlord, Landlord shall
return the same to Tenant, less so much thereof that Landlord reasonably
estimates is necessary to compensate Landlord toward the curing of any
continuing default of any of Tenant’s obligations under this Lease, specifically
including any restoration obligations under Section 6.1.9.

 

4.4.9       Reduction in Letter of Credit Amount. On the condition that
(a) Tenant is not in default at the time of the applicable reduction, (b) has
not been in default of its monetary obligations under this Lease more than two
times during the Term, (c) Tenant has had a net income for the immediately
preceding fiscal year of Tenant prior to the applicable reduction (the
“Profitability Test”) as shown on Tenant’s Consolidated Statement of Operations
in its most recent annual report, and (d) to the extent Tenant is no longer a
public company, Tenant provides Landlord with an audited statement reporting
satisfaction of the Profitability Test, then the Letter of Credit Amount shall
be reduced as follows:

 

(I)            AT THE END OF THE 2ND LEASE YEAR, BY $23,977.00;

 

(II)           AT THE END OF THE 3RD LEASE YEAR, BY $23,977.00; AND

 

(III)          AT THE END OF THE 5TH LEASE YEAR, BY $23,977.00.

 

If Tenant fails to qualify for any reduction in the Letter of Credit Amount due
solely to Tenant’s inability to satisfy the Profitability Test as of the date of
the applicable reduction, Tenant shall nevertheless be permitted to effect a
reduction of $23,977.00 at any time after the stated reduction date once Tenant
satisfies the Profitability Test and delivers proof thereof to Landlord,
provided that Tenant otherwise satisfies the remaining conditions listed above
in this Section 4.4.9.  Any reduction in the Letter of Credit Amount for which
Tenant qualifies after the applicable reduction date shall not diminish or
postpone any subsequent reduction.  Except as provided above, there shall be no
reductions in the Letter of Credit Amount, it being understood that at no time
shall the Letter of Credit Amount be less than $71,935.00.  Tenant shall be
responsible, at its sole expense, for taking all necessary steps to effect a
reduction, provided however that Landlord shall reasonably cooperate with Tenant
to amend the Letter of Credit or obtain a Substitute Letter of Credit, as
applicable, at no cost to Landlord.


 


ARTICLE 5
LANDLORD’S COVENANTS

 

5.1           Affirmative Covenants.  Landlord covenants with Tenant:

 

5.1.1       Heat and Air-Conditioning.  To furnish to the Premises, separately
metered for gas and at the direct expense of Tenant as hereinabove provided,
heat and air-conditioning (reserving the right, at any time, to change energy or
heat sources) sufficient to maintain the Premises at comfortable temperatures
(subject to all federal, state, and local regulations relating to the provision
of heat).

 

5.1.2       Electricity.  To furnish to the Premises, separately metered and at
the direct expense of Tenant as hereinabove provided, reasonable electricity for
Tenant’s Permitted Uses.  If Tenant shall require electricity in excess of
reasonable quantities for Tenant’s Permitted Uses and if (i)  in Landlord’s
reasonable judgment, Landlord’s facilities are inadequate for such excess
requirements, or (ii)  such excess use shall result in an additional burden on
the Building utilities systems and additional cost to Landlord on account
thereof, as the case may be, (a)  Tenant shall, upon demand,

 

17

--------------------------------------------------------------------------------


 

reimburse Landlord for such additional cost, as aforesaid, or (b)  Landlord,
upon written request, and at the sole cost and expense of Tenant, will furnish
and install such additional wire, conduits, feeders, switchboards and
appurtenances as reasonably may be required to supply such additional
requirements of Tenant (if electricity therefor is then available to Landlord),
provided that the same shall be permitted by applicable laws and insurance
regulations and shall not cause permanent damage or injury to the Building or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations or repairs.

 

5.1.3       Water.  To furnish water for ordinary cleaning, lavatory and toilet
facilities.

 

5.1.4       Fire Alarm.  To maintain fire alarm systems within the Building.

 

5.1.5       Repairs.  Except as otherwise expressly provided herein, to make
such repairs and replacements to the roof, exterior walls, floor slabs and other
structural components of the Building, and to the plumbing, electrical, heating,
ventilating and air-conditioning systems of the Building and to the areas of the
Property outside of the Building as may be necessary to keep them in good repair
and condition (exclusive of equipment installed by Tenant and except for those
repairs required to be made by Tenant pursuant to Section 6.1.3 hereof and
repairs or replacements occasioned by any act or negligence of Tenant, its
servants, agents, customers, contractors, employees, invitees, or licensees).

 

5.2           Interruption.  Landlord shall be under no responsibility or
liability for failure or interruption of any of the above-described services,
repairs or replacements caused by breakage, accident, strikes, repairs,
inability to obtain supplies, labor or materials, or for any other causes beyond
the control of the Landlord, and in no event for any indirect or consequential
damages to Tenant; and failure or omission on the part of the Landlord to
furnish any of same for any of the reasons set forth in this paragraph shall not
be construed as an eviction of Tenant, actual or constructive, nor entitle
Tenant to an abatement of rent (except with respect to an “Abatement Event” as
provided below), nor render the Landlord liable in damages, nor release Tenant
from prompt fulfillment of any of its covenants under this Lease.

 

An “Abatement Event” shall be defined as an event or circumstance (other than
those addressed in Article 7) that reasonably prevents Tenant from using the
entire Premises, or any material portion thereof, or the parking areas of the
Property, as a result of Landlord’s failure to provide any service required to
be provided by Landlord under this Lease that is essential for Tenant’s use and
enjoyment of the Premises, or to provide reasonable access to the Premises,
provided that such failure or Landlord’s inability to remedy such event or
circumstance is not due to a cause beyond Landlord’s reasonable control
generally affecting other buildings in the vicinity of the Premises (such as a
neighborhood power outage).  Tenant shall give Landlord notice (an “Abatement
Notice”) of any such Abatement Event, and if such Abatement Event continues
beyond the “Eligibility Period” (as that term is defined below), then the
Monthly Fixed Rent and monthly charges on account of Operating Costs and Taxes
shall be abated entirely or proportionately, as the case may be, after the
expiration of the Eligibility Period for such time that Tenant continues to be
so prevented from using, and does not use, the Premises or a portion thereof, in
the proportion that the rentable area of the portion of the Premises that Tenant
is prevented from using, and does not use, bears to the total rentable area of
the Premises.  Tenant shall not be entitled to an abatement of Rent if Tenant is
then in default of its monetary obligations beyond the expiration of all notice
and cure periods under this Lease.  The term “Eligibility Period” shall mean a
period of five (5) consecutive business days after Landlord’s receipt of any
Abatement Notice(s).

 

5.3           Tenant’s Security; Outside  Services; Snow Removal  Tenant may, at
its sole cost and expense, contract for security services for the Premises,
which Landlord acknowledges may involve the installation of cameras, monitory
devices and alarms, (which installation shall be subject to all of the
requirements of Section 6.2.5 below).  Tenant shall be permitted to provide
outside services within the Premises over and above those services to be
provided by Landlord as set forth herein (subject to Landlord’s reasonable
approval if relating to HVAC maintenance), in which event all costs relating to
the provision of such outside services shall be excluded from “Operating Costs”,
if applicable.  Landlord will contract with its snow removal vendor for snow and
ice to be removed from the Property.  If Landlord is unable to cause the snow to
be removed to Tenant’s satisfaction, Landlord shall not be deemed in default of
this Lease, but Tenant may elect to provide its own snow and ice removal and opt
out of the services provided by Landlord by giving Landlord written notification
of its election, which election will remain fixed for the remainder of the then
current winter season, and in which event all costs relating to the provision of
snow removal services shall be excluded from “Operating Costs” and Landlord
shall have no obligation to provide Tenant with the same until the following
winter season.

 

5.4           Access.  Subject to Landlord’s security requirements (if any),
Tenant shall have access to the Building and the parking area serving the
Building 24 hours per day, 7 days per week.

 

5.5           Environmental. A. Landlord represents to Tenant to Landlord’s
actual knowledge that, except as may be disclosed in that certain Remedial
Monitoring Report No. 18, Northwest Park, Buildings 28 and 37, Burlington, MA
(RTN 3-0263) prepared by GEI Consultants, Inc., dated September 29, 2009 (the
“RMR Report”), there are no hazardous materials in, on, about, under or
emanating from the Premises or the Site (as that term is defined in the RMR
Report) in violation of any laws.  Landlord shall indemnify and defend, with
counsel reasonably acceptable to Tenant, and hold Tenant harmless from and
against, any and all liabilities, costs, expenses, damages, claims, fees,
penalties, and fines incurred by Tenant as a result of the existence prior to
and on the Date of this Lease of hazardous materials, or oil  in, on or about
the Premises

 

18

--------------------------------------------------------------------------------


 

or the Site; provided, however, that with respect to claims against Tenant by
employees or former employees of Tenant relating to such pre-existing hazardous
materials or oil, Landlord shall have no duty to defend Tenant, and Landlord’s
obligation to indemnify Tenant in such cases shall apply only if such employee’s
claim prevails, despite Tenant having used reasonable efforts to defend such
claim, in a judicial proceeding in a court of competent jurisdiction through
final judgment, with no further appeal.  Landlord shall not be responsible for
any claims for consequential damages or lost profits of Tenant.  Tenant hereby
acknowledges receipt of the RMR Report.

 

B. Landlord shall, prior to the Commencement Date, conduct indoor air quality
testing, and may conduct testing of other environmental media, to confirm the
absence of vapor intrusion into the Building from contamination in soil or
groundwater at or near the Building that poses a significant risk to future
occupants (office workers) and users of the Building, as determined under the
Massachusetts Contingency Plan, 310 CMR 40.0000 et seq.  Prior to conducting the
testing, Landlord shall provide Tenant with a copy of the proposed sampling
plan.  If the testing yields data indicating that indoor air quality (or other
media) that results from vapor intrusion from contaminated soil or groundwater
poses a significant risk to future occupants or users of the Building, as
determined under the Massachusetts Contingency Plan, 310 CMR 40.0000 et seq.,
then Landlord promptly shall at its sole cost and expense take necessary
response actions as recommended by Landlord’s Licensed Site Professional (“LSP”)
to eliminate any significant risk to occupants or users of the Building. 
Landlord shall obtain from its LSP a reliance letter reasonably acceptable to
Tenant that will allow Tenant to rely upon the findings and recommendations
contained in the reports produced by the LSP.  Landlord’s LSP shall be Margret
Hanley or another LSP reasonably acceptable to Tenant.

 

5.6           Insurance. Landlord shall maintain in full force throughout the
Term, a policy of insurance upon the Building insuring against all risks of
physical loss or damage under a “special” coverage form in an amount at least
equal to the full replacement value of the Building, with an Agreed Amount
endorsement, as well as insurance against breakdown of boilers and other
machinery as customarily insured against.

 

5.7           Representations.Landlord represents and warrants to Tenant as of
the date hereof that (a) Landlord holds fee simple title to the Property,
subject to no mortgage other than a mortgage to Webster Bank; (b) Landlord has
full power and authority to enter into this Lease; (c) no other party has any
possessory right to the Premises or has claimed the same; and (d) Landlord has
not received notice within the 12-month period preceding the Date of this Lease
of any noncompliance with any land use laws or environmental laws relating to
the Building that would adversely affect Tenant’s ability to use the Premises.

 

5.8           Indemnification Landlord shall save harmless, exonerate and
indemnify Tenant, its agents and employees (such agents and employees being
referred to collectively as the “Tenant Related Parties”) from and against any
and all claims, liabilities or penalties asserted by or on behalf of any person,
firm, corporation or public authority on account of injury, death, damage or
loss to person or property occurring in the areas of the Property outside of the
Premises arising out of the negligence, fault or misconduct of Landlord or
Landlord’s failure to perform and observe the obligations expressly assumed
under the provisions of this Lease, except if the same was caused by the
negligence, fault or misconduct of Tenant or the Tenant Related Parties.  In
respect of all of the foregoing, Landlord shall indemnify Tenant and the Tenant
Related Parties from and against all costs, expenses (including reasonable
attorneys’ fees), and liabilities incurred in or in connection with any such
claim, action or proceeding brought thereon; and, in case of any action or
proceeding brought against Tenant or the Tenant Related Parties by reason of any
such claim, Landlord, upon notice from Tenant and at Landlord’s expense, shall
resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Tenant provided that Tenant shall be deemed to have
approved counsel provided by Landlord’s liability insurer.


 


ARTICLE 6
TENANT’S ADDITIONAL COVENANTS

 

6.1           Affirmative Covenants.  Tenant covenants at all times during the
term and for such further time (prior or subsequent thereto) as Tenant occupies
the Premises or any part thereof:

 

6.1.1       Perform Obligations.  To perform promptly all of the obligations of
Tenant set forth in this Lease; and to pay when due the Fixed Rent and
Additional Rent and all charges, rates and other sums which by the terms of this
Lease are to be paid by Tenant.

 

6.1.2       Use.  To use the Premises only for the Permitted Uses, and from time
to time to procure all licenses and permits necessary therefor, at Tenant’s sole
expense.  With respect to any licenses or permits for which Tenant may apply,
pursuant to this subsection 6.1.2 or any other provision hereof, Tenant shall
furnish Landlord copies of applications therefor on or before their submission
to the governmental authority.

 

6.1.3       Repair and Maintenance.  To maintain the Premises in neat order and
condition and to perform all routine and ordinary repairs to the Premises and to
any plumbing, heating, electrical, ventilating and air-conditioning systems or
other specialty systems located within the Premises and installed by Tenant such
as are necessary to keep them in good working order, appearance and condition,
as the case may require, reasonable use and wear thereof and damage by fire or
by unavoidable casualty only excepted; to keep all glass in windows and doors of
the Premises (except glass in the exterior walls of the Building) whole and in
good condition with glass of the same quality as that

 

19

--------------------------------------------------------------------------------


 

injured or broken; and to make as and when needed as a result of misuse by, or
neglect or improper conduct of Tenant or Tenant’s servants, employees, agents,
invitees or licensees or otherwise, all repairs necessary, which repairs and
replacements shall be in quality and class equal to the original work. In
addition, Tenant shall, at its sole expense, contract for cleaning and
janitorial services to the Premises, including window cleaning.  A trash
dumpster enclosure is currently located on the Property in an area designated by
Landlord.  Tenant shall, at its expense, contract directly for a trash dumpster
to be housed on the Property in such enclosure and to be emptied on a regular
basis. However, Tenant shall have the right to relocate the dumpster, from time
to time, to a location on the Property reasonably approved by Landlord, subject
to all permitting and other requirements of the Town of Burlington and 
Landlord’s reasonable requirements as to size and screening.  Subject to
Tenant’s compliance with all requirements of the Town of Burlington, Tenant
shall be permitted to keep a cardboard recycling container in an area on the
Property reasonably approved by Landlord.  (Landlord, upon default of Tenant
beyond the expiration of the applicable notice and cure periods hereunder
[except in emergencies where immediate action may be taken],  may elect, at the
expense of Tenant, and upon three (3) business days’ prior written notice or
fewer if reasonable under the circumstances, to perform all such cleaning and
maintenance and to make any such repairs or to repair any damage or injury to
the Building or the Premises caused by moving property of Tenant in or out of
the Building, or by installation or removal of furniture or other property, or
by misuse by, or neglect, or improper conduct of, Tenant or Tenant’s servants,
employees, agents, contractors, customers, patrons, invitees, or licensees.)

 

6.1.4       Compliance with Law.  To make all repairs, alterations, additions or
replacements to the Premises required by any law or ordinance or any order or
regulation of any public authority; to keep the Premises equipped with all
safety appliances so required; and to comply with the orders and regulations of
all governmental authorities with respect to zoning, building, fire, health and
other codes, regulations, ordinances or laws applicable to the Premises, except
that Tenant may defer compliance so long as the validity of any such law,
ordinance, order or regulations shall be contested by Tenant in good faith and
by appropriate legal proceedings, if Tenant first gives Landlord appropriate
assurance or security against any loss, cost or expense on account thereof.
Notwithstanding the foregoing, however, Tenant shall not be responsible for
compliance with any such laws, regulations, or the like requiring (a) structural
repairs or modifications; or (b) repairs or modifications to the utility or
building service equipment; or (c) installation of new building service
equipment, such as fire detection or suppression equipment, unless such repairs,
modifications, or installations shall be due to Tenant’s particular manner of
use of the Premises (as opposed to office use generally) or required on account
of any work done by or on behalf of Tenant.

 

6.1.5       Indemnification.  To save harmless, exonerate and indemnify
Landlord, its agents (including, without limitation, Landlord’s managing agent)
and employees (such agents and employees being referred to collectively as the
“Landlord Related Parties”) from and against any and all claims, liabilities or
penalties asserted by or on behalf of any person, firm, corporation or public
authority on account of injury, death, damage or loss to person or property in
or upon the Premises and the Property arising out of the use or occupancy of the
Premises by Tenant or by any person claiming by, through or under Tenant
(including, without limitation, all patrons, employees and customers of Tenant),
or arising out of any delivery to or service supplied to the Premises, or on
account of or based upon anything whatsoever done on the Premises, except if the
same was caused by the willful negligence, fault or misconduct of Landlord or
the Landlord Related Parties.  In respect of all of the foregoing, Tenant shall
indemnify Landlord and the Landlord Related Parties from and against all costs,
expenses (including reasonable attorneys’ fees), and liabilities incurred in or
in connection with any such claim, action or proceeding brought thereon; and, in
case of any action or proceeding brought against Landlord or the Landlord
Related Parties by reason of any such claim, Tenant, upon notice from Landlord
and at Tenant’s expense, shall resist or defend such action or proceeding and
employ counsel therefor reasonably satisfactory to Landlord.  The preceding
indemnification shall expressly survive the expiration or earlier termination of
this Lease.

 

6.1.6       Landlord’s Right to Enter.  To permit Landlord and its agents to
enter into and examine the Premises at reasonable times, and upon reasonable
prior notice when practical, and to show the Premises, and to make repairs to
the Premises, and, during the last six (6) months prior to the expiration of
this Lease, to keep affixed in suitable places notices of availability of the
Premises.  Landlord’s entry shall be subject to Tenant’s reasonable security
rules, including the requirement that Landlord be accompanied by a Tenant
representative (except in emergency circumstances).

 

6.1.7       Personal Property at Tenant’s Risk.  All of the furnishings,
fixtures, equipment, effects and property of every kind, nature and description
of Tenant and of all persons claiming by, through or under Tenant which, during
the continuance of this Lease or any occupancy of the Premises by Tenant or
anyone claiming under Tenant, may be on the Premises, shall be at the sole risk
and hazard of Tenant and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or to be borne by Landlord, except that
Landlord shall in no event be indemnified or held harmless or exonerated from
any liability to Tenant or to any other person, for any injury, loss, damage or
liability to the extent prohibited by law.

 

20

--------------------------------------------------------------------------------


 

6.1.8       Payment of Landlord’s Cost of Enforcement.  To pay on demand
Landlord’s expenses, including reasonable attorneys’ fees, incurred in enforcing
any obligation of Tenant under this Lease or in curing any default by Tenant
under this Lease as provided in Section 8.4.

 

6.1.9       Yield Up.  At the expiration of the Term or earlier termination of
this Lease:  to surrender all keys to the Premises; to remove all of its trade
fixtures and personal property in the Premises; to deliver to Landlord stamped
architectural plans showing the Premises at yield up (which may be the Final
Plans if Tenant has made no installations after the Commencement Date); to
remove all wiring and cabling; to remove all rooftop equipment, and such
installations and alterations made by it, including the TIW, as Landlord had
designated for removal at the time of Landlord’s approval of such installations
or alterations (as set forth below) and all Tenant’s signs wherever located; to
repair all damage caused by such removal and restore any damaged areas to normal
office finishes standard for the Building; and to yield up the Premises,
including all installations and improvements made by Tenant (which shall be
intact and in good working order, reasonable wear and tear and casualty damage
excepted), except for Tenant’s trade fixtures and such of said installations or
improvements as Landlord shall have requested Tenant to remove at the time of
plan approval as set forth below.  Landlord reserves the right to require
removal of any  alterations for which plans were not required pursuant to the
provisions of Section 6.2.5 of this Lease if Tenant had failed to so request
Landlord’s designation for removal as set forth in Section 6.2.5.  Tenant shall
surrender the Premises broom-clean and in the condition the same were in on the
Commencement Date, reasonable wear and tear and casualty damage excepted.
Tenant, at the time of requesting Landlord’s approval of any installations or
alterations in the Premises, including the TIW and any Tenant’s Work Change
Orders (whether or not plans are required for the installation) shall request in
writing that Landlord designate which such installations or alterations must be
removed at the expiration or earlier termination of this Lease.  After receipt
of Tenant’s request, Landlord shall notify Tenant in writing which such
installations or alterations must be removed from the Premises at the expiration
or earlier termination of this Lease.  If Landlord does not indicate that a
particular installation must be removed, then Landlord shall not later have the
right to request its removal.  Likewise, if Tenant, when making any
installations or alterations, fails to so request in writing whether Landlord
will require removal of such installation or alteration, then Landlord reserves
the right to require Tenant to remove the installation or alteration at the end
of the Term. With respect to the TIW, Tenant need not make a formal written
request; however Landlord shall, as part of its approval of the Schematic Design
Plans provide a preliminary summary of which items, if any, it requires be
removed. Landlord will provide Tenant with a progress summary of items
designated for removal as soon as practical following receipt of the Design
Development Permitting/Pricing Plans, taking into consideration that the
resulting Final Plans may necessitate amendment of Landlord’s summary of items
that require end of term removal..  In any event, Landlord agrees to be
reasonable in determining whether any installation or alteration must be removed
and agrees to limit its removal requirements to those installations or
alterations that Landlord deems specialized for Tenant’s use and not typical for
normal office tenant use (such as specialty process electrical systems,
chillers, generators, nitrogen tanks, by way of example, but not finishes and
architectural elements included in the TIW.  Any property required to be removed
that is not so removed shall be deemed abandoned and, if Landlord so elects,
deemed to be Landlord’s property, and may be retained or removed and disposed of
by Landlord in such manner as Landlord shall determine and Tenant shall pay
Landlord the entire cost and expense incurred by it in effecting such removal
and disposition and in making any incidental repairs and replacements to the
Premises.  Tenant shall further indemnify Landlord against all loss, cost and
damage resulting from Tenant’s failure and delay in surrendering the Premises as
above provided; however, notwithstanding the foregoing, Tenant shall not be
liable for any consequential damages if Tenant occupies the Premises for fewer
than thirty (30) days beyond the expiration or earlier termination of this
Lease.  Except as specifically provided for in this Section 6.1.9, Tenant shall
not be liable for any consequential damages for breach of any provision of this
Lease.

 

If the Tenant remains in the Premises beyond the expiration or earlier
termination of this Lease, such holding over shall be without right and shall
not be deemed to create any tenancy, but the Tenant shall be a tenant at
sufferance only at a daily rate equal to one and one-half (1.5) times the Rent
in effect under this Lease as of the day prior to the date of expiration of this
Lease, for the first thirty (30) days of such holding over, and thereafter at a
daily rate of two (2) times the Rent in effect as of the day prior to the date
of expiration of this Lease.

 

6.1.10     Rules and Regulations.  To comply with the Rules and Regulations set
forth in Exhibit E, and with all reasonable Rules and Regulations of general
applicability to all tenants of the Park hereafter made by Landlord, of which
Tenant has been given notice.  Landlord shall not be liable to Tenant for the
failure of other tenants to conform to such Park-wide Rules and Regulations of
which Tenant has been given notice.  Landlord shall use reasonable efforts to
enforce the Park-wide Rules and Regulations and shall apply the same in a
non-discriminatory manner.

 

6.1.11     Estoppel Certificate.  Upon not less than ten (10) days’ prior
written request by Landlord, to execute, acknowledge and deliver to Landlord a
statement in writing, which may be in the form attached hereto as Exhibit F or
in another form reasonably similar thereto, or such other commercially
reasonable form as Landlord may provide from time to time, certifying all or any
of the following to the extent true:  (i) that this Lease is unmodified and in
full force and effect, (ii) whether the term has commenced and Fixed Rent and
Additional Rent have become payable

 

21

--------------------------------------------------------------------------------


 

hereunder and, if so, the dates to which they have been paid, (iii) whether or
not Landlord is in default in performance of any of the terms of this Lease,
(iv) whether Tenant has accepted possession of the Premises, (v) whether Tenant
has made any claim against Landlord under this Lease and, if so, the nature
thereof and the dollar amount, if any, of such claim, (vi) whether there exist
any offsets or defenses against enforcement of any of the terms of this Lease
upon the part of Tenant to be performed, and (vii) such further information with
respect to the Lease or the Premises as Landlord may reasonably request.  Any
such statement delivered pursuant to this subsection 6.1.11 may be relied upon
by any prospective purchaser or mortgagee of the Premises, or any prospective
assignee of such mortgage.  Tenant shall also deliver to Landlord such financial
information as may be reasonably required by Landlord to be provided to any
mortgagee or prospective purchaser of the Premises.  The requirement of the
immediately preceding sentence shall not apply as long as Tenant is a publicly
traded company.

 

6.1.12     Landlord’s Expenses Re: Consents.  To reimburse Landlord promptly on
demand for all reasonable legal expenses incurred by Landlord in connection with
all requests by Tenant for consent or approval hereunder.

 

6.1.13     Representation Tenant represents and warrants to Landlord that the
person signing below has full power and authority to bind Tenant and that Tenant
has the authority to enter into this Lease and has obtained all consents and
approvals and taken all actions necessary in connection therewith.

 

6.2           Negative Covenants.  Tenant covenants at all times during the term
and such further time (prior or subsequent thereto) as Tenant occupies the
Premises or any part thereof:

 

6.2.1       Assignment and Subletting.  Except in connection with a Permitted
Transfer, not to assign, transfer, mortgage or pledge this Lease or to sublease
(which term shall be deemed to include the granting of concessions and licenses
and the like) all or any part of the Premises or suffer or permit this Lease or
the leasehold estate hereby created or any other rights arising under this Lease
to be assigned, transferred or encumbered, in whole or in part, whether
voluntarily, involuntarily or by operation of law, or permit the occupancy of
the Premises by anyone other than Tenant without the prior written consent of
Landlord.  In the event Tenant desires to assign this Lease or sublet any
portion or all of the Premises  (whether to a Successor or Affiliate or to a
third party), Tenant shall notify Landlord in writing of Tenant’s intent to so
assign this Lease or sublet the Premises and the proposed effective date of such
subletting or assignment, and, in the case of a transfer to a third party, shall
request in such notification that Landlord consent thereto.  Except in
connection with a Permitted Transfer, Landlord may terminate this Lease in the
case of a proposed assignment or any proposed sublet of the Premises for the
remainder of the Term, and, in the case of any proposed subletting that results
in 50% or more of the Rentable Floor Area of the Premises being sublet. If
Landlord exercises its recapture right, it shall do so by giving written notice
of termination to Tenant within ten (10) days after Tenant’s request for consent
and Landlord’s receipt of all relevant information reasonably required by
Landlord, with such termination to be effective as of the effective date of such
assignment or subletting.  Landlord agrees to respond to Tenant’s request for
consent within ten (10) days following Landlord’s receipt of all information
reasonably requested by Landlord to evaluate Tenant’s request.  If Landlord
fails to respond by the expiration of such 10-day period, Tenant shall send
Landlord a second notice captioned, “SECOND REQUEST FOR CONSENT,” and Landlord’s
failure to respond within five (5) business days after receiving Tenant’s second
request shall be deemed a waiver of its recapture right.  If Landlord does not
so terminate or is deemed to have waived its right to terminate, Landlord’s
consent shall not be unreasonably withheld to an assignment or to a subletting
of the entire Premises, provided that the following conditions are met:

 

(I)            THE ASSIGNEE OR SUBTENANT SHALL USE THE PREMISES ONLY FOR THE
PERMITTED USES;

 

(II)           THE PROPOSED ASSIGNEE OR SUBTENANT HAS A NET WORTH AND, IN THE
CASE OF AN ASSIGNEE, CREDITWORTHINESS, REASONABLY SUFFICIENT TO ENABLE IT TO
PERFORM THE OBLIGATIONS OF TENANT UNDER THIS LEASE, OR THE SUBLEASE, AS
APPLICABLE;

 

(III)          THE AMOUNT OF THE AGGREGATE RENT TO BE PAID BY THE PROPOSED
SUBTENANT IS NOT LESS THAN EIGHTY (80%) PERCENT OF THE THEN CURRENT MARKET RATE
FOR THE PREMISES; AND

 

(IV)          THE PROPOSED ASSIGNEE OR SUBTENANT IS NOT THEN A TENANT IN THE
BUILDING OR THE PARK, OR AN ENTITY WITH WHICH LANDLORD IS DEALING OR HAS DEALT
WITHIN THE PRECEDING SIX MONTHS REGARDING THE POSSIBILITY OF LEASING SPACE IN
THE BUILDING OR THE PARK, AND LANDLORD ACTUALLY HAS AVAILABLE REASONABLY
COMPARABLE SPACE IN THE PARK.

 

Tenant shall furnish Landlord with any information reasonably requested by
Landlord to enable Landlord to determine whether the proposed assignment or
subletting complies with the foregoing requirements, including without
limitation, financial statements relating to the proposed assignee or
subtenant.  Tenant’s rights under Sections 2.3, 2.4, and 6.2.5.1 are personal to
the initial named Tenant and may not be assigned except in connection with an
assignment of this Lease to an Affiliate or Successor.

 

22

--------------------------------------------------------------------------------


 

Tenant shall, as Additional Rent, reimburse Landlord promptly for Landlord’s
reasonable legal expenses incurred in connection with any request by Tenant for
such consent.  If Landlord consents thereto, no such subletting or assignment
shall in any way impair the continuing primary liability of Tenant hereunder,
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the obligation to obtain the Landlord’s written
approval in the case of any other subletting or assignment.

 

If for any assignment or sublease consented to by Landlord hereunder Tenant
receives rent or other consideration, either initially or over the term of the
assignment or sublease, in excess of the rent called for hereunder, or in case
of sublease of part, in excess of such rent fairly allocable to the part. 
Tenant shall pay to Landlord as additional rent fifty (50%) percent of the
excess of each such payment of rent or other consideration received by Tenant
promptly after its receipt.  In calculating any excess rent payable by Tenant to
Landlord pursuant to this provision, Tenant shall first be entitled to deduct
(a) the gross Fixed Rent and Additional Rent paid to Landlord by Tenant with
respect to the subject portion of the Premises during the period commencing on
the date Tenant vacates the subject portion of the Premises until the date the
assignee or sublessee is obligated to pay rent pursuant to its assignment or
sublease; (b) improvement allowances or other economic concessions granted by
Tenant to the assignee or sublessee; (c) the unamortized costs of initial and
subsequent improvements to the sublet portion of the Premises paid for by Tenant
and amortized over the sublease term; (d) costs incurred by Tenant to buy out or
take over the previous lease of the assignee or sublessee; (e) all costs
incurred by Tenant to advertise the subject portion of the Premises for
assignment or sublease; (f) brokerage commissions and legal fees paid by Tenant
in connection with the assignment or sublease; and (g) all other costs
reasonably incurred by Tenant.

 

Except as otherwise expressly provided, the preceding provisions of this
Section 6.2.1 shall not apply to a sublet of all or any portion of the Premises
or an assignment of this Lease to either (i) an entity which is controlled by,
is under common control with, or which controls Tenant (any of the foregoing, an
“Affiliate”) or (ii) an entity into or with which Tenant is merged or
consolidated or which acquires all or substantially all of Tenant’s stock or
assets (any of the foregoing, a “Successor”), provided that in the case of an
assignment of this Lease to an Affiliate or Successor (1) such Affiliate or
Successor, as the case may be, agrees directly with Landlord, by written
instrument in form reasonably satisfactory to Landlord, to assume and perform
all the obligations of Tenant; (2) Tenant continues to remain primarily liable
under this Lease; and (3) Tenant notifies Landlord of the merger, consolidation,
or purchase of assets, stock or membership interests) at least ten (10) days
prior to the effective date of such transfer (except where the transaction must
for legal and reasonable business purposes remain confidential, in which event
such proof of net worth shall be delivered promptly after consummation of the
transaction).  The transaction for which consent from the Landlord is not
required pursuant to this paragraph shall be referred to as a “Permitted
Transfer.”

 

If at any time during the term of this Lease, there is a name change,
reformation or reorganization of the Tenant entity, Tenant shall so notify
Landlord and deliver evidence reasonably satisfactory to Landlord documenting
such name change, reformation or reorganization.  If, at any time during the
term of this Lease, there is a transfer of a controlling interest in the stock,
membership or general partnership interests of Tenant, Tenant shall so notify
Landlord and (whether or not Tenant so notifies Landlord) such a transfer will
be deemed an assignment subject to the provisions of this Section 6.2.1.  The
provisions of the preceding sentence shall not be applicable as long as Tenant
is a publicly traded company.

 

6.2.2                     Nuisance.  Not to injure, deface or otherwise harm the
Premises; nor commit any nuisance; nor permit in the Premises any vending
machine (except such as is used for the sale of merchandise to employees of
Tenant) or inflammable fluids or chemicals (except such as are customarily used
in connection with standard office equipment); nor permit any cooking to such
extent as requires special exhaust venting; nor permit the emission of any
objectionable noise or odor; nor make, allow or suffer any waste; nor make any
use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate any of Landlord’s insurance; nor conduct any
auction, fire, “going out of business” or bankruptcy sales.

 

6.2.3                     Hazardous Wastes and Materials.  Except for customary
office and cleaning supplies (which shall be handled in compliance with all
applicable laws), not to dispose of any hazardous wastes, hazardous materials or
oil on the Premises or the Property, or into any of the plumbing, sewage, or
drainage systems thereon, and to indemnify and save Landlord harmless from all
claims, liability, loss or damage arising on account of the use or disposal of
hazardous wastes, hazardous materials or oil, including, without limitation,
liability under any federal, state, or local laws, requirements and regulations,
or damage to any of the aforesaid systems.  Tenant shall comply with all
governmental reporting requirements with respect to hazardous wastes, hazardous
materials and oil, and shall deliver to Landlord copies of all reports filed
with governmental authorities. The preceding indemnification shall expressly
survive the expiration or earlier termination of this Lease.

 

6.2.4                     Heavy Equipment.    Business machines and mechanical
equipment which cause vibration or noise shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient to absorb and prevent
vibration, noise and annoyance to adjacent properties.

 

23

--------------------------------------------------------------------------------


 

6.2.5                     Installation, Alterations or Additions.  A.     Not to
make any installations, alterations or additions in, to or on the Premises nor
to permit the making of any holes in the walls, partitions or ceilings (except
for holes for normal office wall hangings such a pictures and the like) or
floors, nor the installation or modification of any locks or security devices
without on each occasion obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed with respect
to interior, nonstructural alterations or installations that do not adversely
affect the structural integrity of the Building, impact the Building systems, or
involve penetration of the roof or exterior walls, and then only pursuant to
plans and specifications approved by Landlord (acting reasonably) in advance in
each instance.  Landlord agrees to respond to Tenant’s request for consent and
approval within ten (10) days following Landlord’s receipt of all information
reasonably requested by Landlord to evaluate Tenant’s request.  If Landlord
fails to respond by the expiration of such 10-day period, Tenant shall send
Landlord a second notice captioned, “SECOND REQUEST FOR CONSENT,” and Landlord’s
failure to respond within five (5) business days after receiving Tenant’s second
request shall be deemed approval. Notwithstanding the foregoing, Tenant, without
the prior consent of Landlord, may make nonstructural, interior alterations or
installations at a cost not to exceed $1.00 per rentable square foot of the
Premises per alteration/installation project (and then only up to $3.00 per
rentable square foot of the Premises in any 12-month period), only if such
alterations or installations do not adversely affect the structural integrity of
the Building, impact the Building systems, involve penetration of the roof or
exterior walls. In addition, Tenant may, without Landlord’s prior consent, paint
and carpet interior areas of the Premises that are not visible from outside the
Premises.  In any instance where Tenant is permitted to make an installation or
alteration without Landlord’s prior consent, then Tenant shall, at the time of
making such installation or alteration, request in writing if such installation
or alteration must be removed at the expiration or earlier termination of this
Lease.  If Landlord so designates such installation or alteration for removal,
then Tenant shall remove the same in accordance with the provisions of
Section 6.1.9 above.  If Tenant fails to make such request, then Landlord shall
have the option to require Tenant to remove such installation or alteration at
the end of the Term.

 

B.  Tenant agrees to employ for any work one or more responsible contractors of
whom Landlord has given prior approval, and whose labor will work without
interference with other labor working on the Property, and to cause such
contractors employed by Tenant to carry worker’s compensation insurance in
accordance with statutory requirements and comprehensive public liability
insurance covering such contractors on or about the Premises in amounts at least
equal to the limits set forth in Section 1.1 and to submit certificates
evidencing such coverage to Landlord prior to the commencement of such work. 
Tenant shall pay promptly when due the entire cost of any work to the Premises
undertaken by Tenant so that the Premises shall at all times be free of liens
for labor and materials, and at Landlord’s request (which shall be made
reasonably in light of the scope and cost of the proposed work, among other
factors) Tenant shall furnish to Landlord a bond or other security acceptable to
Landlord assuring that any work commenced by Tenant will be completed in
accordance with the plans and specifications theretofore approved by Landlord
and assuring that the Premises will remain free of any mechanics’ lien or other
encumbrance arising out of such work.  In any event, Tenant shall, within ten
days after the institution of such liens or encumbrances, bond against or
discharge any mechanics’ liens or other encumbrances that may arise out of such
work.  Tenant shall procure all necessary licenses and permits at Tenant’s sole
expense before undertaking such work.  All such work shall be done in a good and
workmanlike manner employing materials of good quality and so as to conform with
all applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws.  Tenant shall save Landlord harmless and indemnified from
all injury, loss, claims or damage to any person or property occasioned by or
growing out of such work.

 

C.  Tenant shall be permitted to install an underground conduit to connect the
Premises to its other Avid Spaces, subject to Landlord’s approval of the plans
therefor, which approval shall not be unreasonably withheld, conditioned or
delayed, including conduit size, location, access into the Building and method
of installation, and subject further to the requirements of Paragraph B above,
and in compliance with all requirements of the Town of Burlington.

 

6.2.5.1     ROOFTOP EQUIPMENT.  WITHOUT WAIVER OF ANY OF THE REQUIREMENTS OF
SECTION 6.2.5, TENANT SHALL HAVE THE RIGHT, AT ITS SOLE COST AND EXPENSE, TO
INSTALL, MAINTAIN, AND USE ONE OR MORE SATELLITE DISHES OR ANTENNAE ON THE ROOF
OF THE BUILDING, SUBJECT IN ALL CASES TO LANDLORD’S APPROVAL REGARDING NUMBER,
SIZE, LOCATION AND THE MANNER OF INSTALLATION, INCLUDING CONFORMANCE WITH
LANDLORD’S REASONABLE DESIGN CRITERIA AND ANY OTHER REASONABLE REQUIREMENTS
(INCLUDING VISUAL SHIELDING SUCH THAT IT CANNOT BE SEEN FROM STREET LEVEL) AND
PROVIDED THAT SUCH INSTALLATION DOES NOT VOID ANY ROOF BONDS OR AFFECT THE
INTEGRITY OF THE ROOF.  THE INSTALLATION, OPERATION, MAINTENANCE AND REMOVAL OF
ANY ROOFTOP EQUIPMENT SHALL BE TENANT’S RESPONSIBILITY, AT ITS SOLE COST AND
EXPENSE AND SHALL BE PERFORMED IN ACCORDANCE WITH THE TERMS OF THE LEASE
(INCLUDING BUT NOT LIMITED TO SECTION 6.2.5) AND ALL APPLICABLE LAWS AND
REQUIREMENTS OF APPLICABLE GOVERNMENTAL AUTHORITIES.  LANDLORD SHALL NOT CHARGE
TENANT FOR THE RIGHT TO USE THE ROOF TO INSTALL THE ROOFTOP EQUIPMENT.  TENANT
SHALL INDEMNIFY, DEFEND AND HOLD LANDLORD HARMLESS FROM AND AGAINST ANY
LIABILITY, CLAIMS, DAMAGE OR LOSS ARISING FROM THE INSTALLATION, MAINTENANCE,
REPAIR REPLACEMENT AND OPERATION OF ANY ROOFTOP EQUIPMENT, UNLESS CAUSED BY
LANDLORD, ITS AGENTS, EMPLOYEES OR CONTRACTORS.  TENANT SHALL HAVE THE RIGHT TO
USE THE AVAILABLE SHAFT SPACE IN THE BUILDING AS REASONABLY NECESSARY TO CONNECT
THE PREMISES TO THE ROOFTOP EQUIPMENT.  TENANT SHALL HAVE ACCESS TO THE ROOF
UPON REASONABLE NOTICE TO LANDLORD  FOR THE PURPOSE OF INSTALLING,

 

24

--------------------------------------------------------------------------------


 

OPERATING, MAINTAINING, REPAIRING, OR REMOVING THE ROOFTOP EQUIPMENT.  UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, TENANT SHALL REMOVE ALL ROOFTOP
EQUIPMENT FROM THE ROOF AND REPAIR ANY DAMAGE TO THE ROOF CAUSED THEREBY.  THE
RIGHT TO INSTALL THE ROOFTOP EQUIPMENT IS PERSONAL TO THE INITIAL NAMED TENANT
AND MAY NOT BE USED BY, OR ASSIGNED OR OTHERWISE TRANSFERRED TO, ANY OTHER
PARTY, EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.2.1.

 

6.2.5.2     ROOFTOP EQUIPMENT.  WITHOUT WAIVER OF ANY OF THE REQUIREMENTS OF
SECTION 6.2.5, TENANT SHALL HAVE THE RIGHT, AT ITS SOLE COST AND EXPENSE, TO
INSTALL, MAINTAIN, AND USE ONE BACK-UP GENERATOR ON THE ROOF OF THE BUILDING,
SUBJECT IN ALL CASES TO LANDLORD’S APPROVAL REGARDING SIZE, LOCATION AND THE
MANNER OF INSTALLATION, INCLUDING CONFORMANCE WITH LANDLORD’S REASONABLE DESIGN
CRITERIA AND ANY OTHER REASONABLE REQUIREMENTS (INCLUDING STRUCTURAL
REINFORCEMENTS, AND VISUAL SHIELDING SUCH THAT IT CANNOT BE SEEN FROM STREET
LEVEL) AND PROVIDED THAT SUCH INSTALLATION DOES NOT VOID ANY ROOF BONDS OR
AFFECT THE INTEGRITY OF THE ROOF.  THE INSTALLATION, OPERATION, MAINTENANCE AND
REMOVAL OF ANY ROOFTOP GENERATOR SHALL BE TENANT’S RESPONSIBILITY, AT ITS SOLE
COST AND EXPENSE AND SHALL BE PERFORMED IN ACCORDANCE WITH THE TERMS OF THE
LEASE AND ALL APPLICABLE LAWS AND REQUIREMENTS OF THE APPLICABLE GOVERNMENTAL
AUTHORITIES.  LANDLORD SHALL NOT CHARGE TENANT FOR THE RIGHT TO USE THE ROOF TO
INSTALL THE ROOFTOP GENERATOR.  TENANT SHALL INDEMNIFY, DEFEND AND HOLD LANDLORD
HARMLESS FROM AND AGAINST ANY LIABILITY, CLAIMS, DAMAGE OR LOSS ARISING FROM THE
INSTALLATION, MAINTENANCE, REPAIR REPLACEMENT AND OPERATION OF ANY ROOFTOP
EQUIPMENT, UNLESS CAUSED BY LANDLORD, ITS AGENTS, EMPLOYEES OR CONTRACTORS. 
TENANT SHALL HAVE ACCESS TO THE ROOF UPON REASONABLE NOTICE TO LANDLORD  FOR THE
PURPOSE OF INSTALLING, OPERATING, MAINTAINING, REPAIRING, OR REMOVING THE
ROOFTOP GENERATOR.  UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE,
TENANT SHALL REMOVE THE GENERATOR FROM THE ROOF AND REPAIR ANY DAMAGE TO THE
ROOF CAUSED THEREBY.  THE RIGHT TO INSTALL THE GENERATOR IS PERSONAL TO THE
INITIAL NAMED TENANT AND MAY NOT BE USED BY, OR ASSIGNED OR OTHERWISE
TRANSFERRED TO, ANY OTHER PARTY, EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.2.1.

 

6.2.6                     Abandonment.  Not to abandon the Premises during the
term, it being understood and agreed that vacancy of the Premises shall not be
construed as abandonment so long as all of Tenant’s other obligations under this
Lease continue to be timely performed and reasonable measures are taken by
Tenant to manage the vacant space.

 

6.2.7                     Signs.  Not without Landlord’s prior written approval
to paint or place any signs or place any curtains, blinds, shades, awnings,
aerials, or the like, visible from outside the Premises.  Notwithstanding the
foregoing, Tenant shall have the exclusive right to install an identification
sign on the exterior Building facade, the size and location of which must first
be approved by Landlord and be in compliance with the Northwest Park Sign Policy
(the receipt of which Tenant hereby acknowledges).  All signage is subject to
and must comply with applicable building codes and zoning ordinances of the Town
of Burlington.  Tenant shall be solely responsible for all costs of installing,
maintaining and removing its exterior sign.

 

6.2.8                     Parking and Storage.  Not to permit any storage of
materials outside of the Premises; nor to permit the use of the parking areas
for either temporary or permanent storage of trucks; nor permit the use of the
Premises for any use for which heavy trucking would be customary.


 


ARTICLE 7
CASUALTY OR TAKING

 

7.1                                 Termination.   In the event that the
Premises or the Building, or 25% of the parking spaces serving the same, or any
material part thereof, (a) shall be taken by any public authority or for any
public use, and in the case of the parking areas, Landlord does not provide
reasonable permanent alternative parking within 90 days of the taking, or
(b) shall be Substantially Damaged (as hereinafter defined) by fire or casualty,
or by the action of any public authority, or (c) the net proceeds of insurance
recovered or damages awarded is insufficient to pay for the cost of restoration
work, then this Lease may be terminated at the election of Landlord.  The term
“Substantially Damaged” as used herein shall mean damage so extensive that
thirty-five (35%) percent or more of the Rentable Floor Area of the Building is
destroyed.  Such election, which may be made notwithstanding the fact that
Landlord’s entire interest may have been divested, shall be made by the giving
of notice by Landlord to Tenant within sixty (60) days after the date of the
taking or casualty.  In the event that the Premises are destroyed or damaged by
fire or casualty, or if there is a taking of a material part of the Premises or
Building, and in either case, in the reasonable opinion of an independent
architect or engineer selected by Landlord, cannot be repaired or restored
within three hundred and sixty five (365) days from the date of such event, then
this Lease may be terminated at the election of Landlord or Tenant, which
election shall be made by the giving of notice to the other party within thirty
(30) days after the date the opinion of the architect or engineer is made
available to the parties.  In addition, with respect to a taking or casualty
occurring during the last twelve (12) months of the Term (if Tenant has declined
to exercise any remaining Extension Option) which causes the Premises or the
Building, or any material part thereof, to be damaged to the extent that 30% or
more of the Rentable Floor Area of the Premises or the Building is destroyed,
then either Landlord or Tenant may elect to terminate this Lease, which election
shall be made within twenty (20) days after the taking or casualty and effective
as of the date that is 45 days after the date of a party’s written notice of its
election.

 

25

--------------------------------------------------------------------------------


 

7.2                                 Restoration.  If neither Landlord nor Tenant
elects to so terminate, this Lease shall continue in force and a just proportion
of the rent reserved, according to the nature and extent of the damages
sustained by the Premises, shall be suspended or abated until the Premises, or
what may remain thereof, shall be put by Landlord in proper condition for use
(which shall at least be the same as immediately prior to the taking or
casualty), which Landlord covenants to do with reasonable diligence to the
extent permitted by the net proceeds of insurance recovered, or recoverable if
Landlord carried the coverage required to be carried hereunder, or damages
awarded for such taking, destruction or damage and subject to zoning and
building laws or ordinances then in existence.  “Net proceeds of insurance
recovered or damages awarded” refers to the gross amount of such insurance or
damages less the reasonable expenses of Landlord incurred in connection with the
collection of the same, including without limitation, fees and expenses for
legal and appraisal services.

 

7.3                                 Award.  Irrespective of the form in which
recovery may be had by law, all rights to damages or compensation shall belong
to Landlord in all cases, except for awards made for Tenant’s moving expenses
and equipment and trade fixtures.  Except for such awards, Tenant hereby grants
to Landlord all of Tenant’s rights to such damages and covenants to deliver such
further assignments thereof as Landlord may from time to time request.

 


ARTICLE 8
DEFAULTS

 

8.1                                 Events of Default.  (a)  If Tenant shall
default in the performance of any of its obligations to pay the Fixed Rent,
Additional Rent or any other sum due Landlord hereunder and if such default
shall continue for ten (10) days after written notice from Landlord designating
such default or if within thirty (30) days after written notice from Landlord to
Tenant specifying any other default or defaults Tenant has not commenced
diligently to correct the default or defaults so specified or has not thereafter
diligently pursued such correction to completion, or (b)  if any assignment
shall be made by Tenant or any guarantor of Tenant for the benefit of creditors,
or (c)  if Tenant’s leasehold interest shall be taken on execution, or (d)  if a
lien or other involuntary encumbrance is filed against Tenant’s leasehold
interest or Tenant’s other property, including said leasehold interest, and is
not discharged within  fifteen (15) days thereafter, or (e)  if a petition is
filed by Tenant or any guarantor of Tenant for liquidation, or for
reorganization or an arrangement under any provision of any bankruptcy law or
code as then in force and effect, or (f)  if an involuntary petition under any
of the provisions of any bankruptcy law or code is filed against Tenant or any
guarantor of Tenant and such involuntary petition is not dismissed within 
ninety (90) days thereafter, then, and in any of such cases, Landlord and the
agents and servants of Landlord lawfully may, in addition to and not in
derogation of any remedies for any preceding breach of covenant, immediately or
at any time thereafter without demand or notice and with or without process of
law (forcibly, if necessary) enter into and upon the Premises or any part
thereof in the name of the whole or mail a notice of termination addressed to
Tenant, and repossess the same as of landlord’s former estate and expel Tenant
and those claiming through or under Tenant and remove its and their effects
(forcibly, if necessary) without being deemed guilty of any manner of trespass
and without prejudice to any remedies which might otherwise be used for arrears
of rent or prior breach of covenants, and upon such entry or mailing as
aforesaid this Lease shall terminate, Tenant hereby waiving all statutory rights
to the Premises (including without limitation rights of redemption, if any, to
the extent such rights may be lawfully waived) and Landlord, without notice to
Tenant, may store Tenant’s effects, and those of any person claiming through or
under Tenant, at the expense and risk of Tenant, and, if Landlord so elects, may
sell such effects at public auction or private sale and apply the net proceeds
to the payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant.

 

8.2                                 Remedies.   In the event that this Lease is
terminated under any of the provisions contained in Section 8.1 or shall be
otherwise terminated for breach of any obligation of Tenant, Tenant covenants to
pay punctually to Landlord all the sums and to perform all the obligations which
Tenant covenants in this Lease to pay and to perform in the same manner and to
the same extent and at the same time as if this Lease had not been terminated. 
In calculating the amounts to be paid by Tenant pursuant to the next preceding
sentence Tenant shall be credited with any amount paid to Landlord as
compensation as in this Section 8.2 provided and also with the net proceeds of
any rent obtained by Landlord by reletting the Premises, after deducting all
Landlord’s expense in connection with such reletting, including, without
limitation, all repossession costs, brokerage commissions, fees for legal
services and expenses of preparing the Premises for such reletting, it being
agreed by Tenant that Landlord may (i)  relet the Premises or any part or parts
thereof, for a term or terms which may at Landlord’s option be equal to or less
than or exceed the period which would otherwise have constituted the balance of
the term and may grant such concessions and free rent as Landlord in its sole
judgment considers advisable or necessary to relet the same and (ii)  make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable or necessary to relet the same, and no action of
Landlord in accordance with the foregoing or failure to relet or to collect rent
under reletting shall operate or be construed to release or reduce Tenant’s
liability as aforesaid.

 

In lieu of full recovery by Landlord of the sums payable under the foregoing
provisions of this Section 8.2 (except for the amount of any rent of any kind
accrued and unpaid at the time of termination) Landlord may by written notice to
Tenant, elect to recover, and Tenant shall thereupon pay forthwith to Landlord,
as compensation, the discounted present value (calculated using a discount
factor equal to the then “Prime Rate” as is used by the Bank of America or its
successor) of the excess of the total rent reserved for the residue of the term
over the rental value of the Premises for said residue of the term.  In
calculating the rent

 

26

--------------------------------------------------------------------------------


 

reserved there shall be included, in addition to the Fixed Rent and Additional
Rent, the value of all other considerations agreed to be paid or performed by
Tenant for said residue.

 

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

 

8.3                                 Remedies Cumulative.  Any and all rights and
remedies which Landlord may have under this Lease, and at law and equity, shall
be cumulative and shall not be deemed inconsistent with each other, and any two
or more of all such rights and remedies may be exercised at the same time
insofar as permitted by law.

 

8.4                                 Landlord’s Right to Cure Defaults.  Landlord
may, but shall not be obligated to, cure, at any time, without notice, any
default by Tenant under this Lease; and whenever Landlord so elects, all costs
and expenses incurred by Landlord, including reasonable attorneys’ fees, in
curing a default shall be paid, as Additional Rent, by Tenant to Landlord on
demand, together with lawful interest thereon from the date of payment by
Landlord to the date of payment by Tenant.

 

8.5                                 Effect of Waivers of Default.  Any consent
or permission by Landlord to any act or omission which otherwise would be a
breach of any covenant or condition herein, shall not in any way be held or
construed (unless expressly so declared) to operate so as to impair the
continuing obligation of any covenant or condition herein, or otherwise, except
as to the specific instance, operate to permit similar acts or omissions.

 

8.6                                 No Waiver, etc.  The failure of Landlord to
seek redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease shall not be deemed a waiver of such
violation nor prevent a subsequent act, which would have originally constituted
a violation, from having all the force and effect of an original violation.  The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed to have been a waiver of such breach by Landlord.  No
consent or waiver, express or implied, by Landlord to or of any breach of any
agreement or duty shall be construed as a waiver or consent to or of any other
breach of the same or any other agreement or duty.

 

8.7                                 No Accord and Satisfaction.  No acceptance
by Landlord of a lesser sum than the Fixed Rent, Additional Rent or any other
charge then due shall be deemed to be other than on account of the earliest
installment of such rent or charge due, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment as rent or other
charge be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy in this Lease provided.


 


ARTICLE 9
RIGHTS OF MORTGAGE HOLDERS

 

9.1                                 Rights of Mortgage Holders.  The word
“mortgage” as used herein includes mortgages, deeds of trust or other similar
instruments evidencing other voluntary liens or encumbrances, and modifications,
consolidations, extensions, renewals, replacements and substitutes thereof.  The
word “holder” shall mean a mortgagee, and any subsequent holder or holders of a
mortgage.  Until the holder of a mortgage shall enter and take possession of the
Property for the purpose of foreclosure, such holder shall have only such rights
of Landlord as are necessary to preserve the integrity of this Lease as
security.  Upon entry and taking possession of the Property for the purpose of
foreclosure, such holder shall have all the rights of Landlord.  No such holder
of a mortgage shall be liable either as mortgagee or as assignee, to perform, or
be liable in damages for failure to perform, any of the obligations of Landlord
unless and until such holder shall enter and take possession of the Property for
the purpose of foreclosure.  Upon entry for the purpose of foreclosure, such
holder shall be liable to perform all of the obligations of Landlord, subject to
and with the benefit of the provisions of Section 10.4, provided that a
discontinuance of any foreclosure proceeding shall be deemed a conveyance under
said provisions to the owner of the equity of the Property.

 

The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a holder of a mortgage (particularly, without limitation
thereby, the covenants and agreements contained in this Section 9.1) constitute
a continuing offer to any person, corporation or other entity, which by
accepting a mortgage subject to this Lease, assumes the obligations herein set
forth with respect to such holder; such holder is hereby constituted a party of
this Lease as an obligee hereunder to the same extent as though its name were
written hereon as such; and such holder shall be entitled to enforce such
provisions in its own name.  Tenant agrees on request of Landlord to execute and
deliver from time to time any agreement which may be necessary to implement the
provisions of this Section 9.1.

 

9.2                                 Lease Superior or Subordinate to Mortgages.
 A.  It is agreed that the rights and interest of Tenant under this Lease shall
be (i)  subject or subordinate to any present or future mortgage or mortgages
and to any and all advances to be made thereunder, and to the interest of the
holder thereof in the Premises or any property of which the Premises are a part
if Landlord shall elect by notice to Tenant to subject or subordinate the rights
and interest of Tenant under this Lease to such mortgage or (ii)  prior to any
present or future mortgage or mortgages, if Landlord shall elect, by notice to
Tenant, to give the rights and interest of Tenant under this Lease priority to
such mortgage; in the event of either of such elections and upon notification by

 

27

--------------------------------------------------------------------------------


 

Landlord to that effect, the rights and interest of Tenant under this Lease
should be deemed to be subordinate to, or have priority over, as the case may
be, said mortgage or mortgages, irrespective of the time of execution or time of
recording of any such mortgage or mortgages (provided that, in the case of
subordination of this Lease to any future mortgages, the holder thereof agrees
to recognize Tenant’s rights under this Lease and not to disturb the possession
of Tenant).  Tenant agrees it will, upon not less than fifteen (15) days’ prior
written request by Landlord, execute, acknowledge and deliver any and all
reasonably acceptable instruments deemed by Landlord necessary or desirable to
give effect to or notice of such subordination or priority.  Tenant agrees that
any future SNDA that is similar in all material respects to the form of SNDA
attached hereto as Exhibit I will be deemed “reasonably acceptable”.  Any
Mortgage to which this Lease shall be subordinated may contain such terms,
provisions and conditions as the holder deems usual or customary.

 

B.            LANDLORD AGREES TO USE DILIGENT EFFORTS TO CAUSE ITS CURRENT
MORTGAGEE TO DELIVER TO TENANT  A “SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT” IN THE FORM ATTACHED TO THIS LEASE AS EXHIBIT I (THE “SNDA”), NO
LATER THAN 5 BUSINESS DAYS AFTER FULL EXECUTION OF THIS LEASE.  IT IS AGREED
THAT IT SHALL BE AN EXPRESS CONDITION PRECEDENT TO THE VALIDITY OF THIS LEASE
THAT LANDLORD’S CURRENT MORTGAGEE PROVIDES SUCH AN SNDA TO TENANT, AND IF SUCH
SNDA IS NOT PROVIDED TO TENANT BY THE AFORESAID DATE, THEN TENANT SHALL HAVE THE
RIGHT TO TERMINATE THIS LEASE BY GIVING WRITTEN NOTICE OF TERMINATION TO
LANDLORD NO LATER THAN 10 BUSINESS DAYS AFTER THE FULL EXECUTION OF THIS LEASE,
EFFECTIVE UPON THE GIVING OF SUCH NOTICE.


 


ARTICLE 10
MISCELLANEOUS PROVISIONS

 

10.1                           Notices from One Party to the Other.  All notices
required or permitted hereunder shall be in writing and addressed, if to the
Tenant, at the Original Notice Address of Tenant or such other address as Tenant
shall have last designated by notice in writing to Landlord (with a copy by
similar means to Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street,
Boston, Massachusetts 02109, Attn:  Paul Jakubowski) and, if to Landlord, at the
Original Notice Address of Landlord or such other address as Landlord shall have
last designated by notice in writing to Tenant.  Any notice shall be deemed duly
given upon receipt or rejection when mailed to such address postage prepaid, by
certified mail, return receipt requested, or on the next business day when sent
by nationally recognized overnight courier, or when delivered to such address by
hand.

 

10.2                           Quiet Enjoyment.  Landlord agrees that upon
Tenant’s paying the rent and performing and observing the agreements, conditions
and other provisions on its part to be performed and observed, Tenant shall and
may peaceably and quietly have, hold and enjoy the Premises during the term
hereof without any manner of hindrance or molestation from Landlord or anyone
claiming under Landlord, subject, however, to the terms of this Lease.

 

10.3                           Lease not to be Recorded.  Each party  agrees
that it will not record this Lease.  Both parties shall, upon the request of
either, execute and deliver a notice or short form of this Lease in such form,
if any, as may be permitted by applicable statute.  Following satisfaction of
the contingencies set forth in Sections 2.2.1 and 9.2B, either party may record
a notice of lease in the form attached hereto as Exhibit G, which notice of
lease shall be executed at Lease signing but held until satisfaction of such
contingencies.  Tenant agrees to execute, acknowledge and deliver a notice of
termination of lease in Tenant’s name upon its execution of this Lease which is
to be held in escrow by Landlord until the expiration or earlier termination of
this Lease.

 

10.4                           Limitation of Landlord’s Liability.  The term
“Landlord” as used in this Lease, so far as covenants or obligations to be
performed by Landlord are concerned, shall be limited to mean and include only
the owner or owners at the time in question of the Property, and in the event of
any transfer or transfers of title to said property, the Landlord (and in case
of any subsequent transfers or conveyances, the then grantor) shall be
concurrently freed and relieved from and after the date of such transfer or
conveyance, without any further instrument or agreement of all liability as
respects the performance of any covenants or obligations on the part of the
Landlord contained in this Lease thereafter to be performed, it being intended
hereby that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on the Landlord, its
successors and assigns, only during and in respect of their respective
successive periods of ownership of said leasehold interest or fee, as the case
may be.  Tenant, its successors and assigns, shall not assert nor seek to
enforce any claim for breach of this Lease against any of Landlord’s assets
other than Landlord’s interest in the Property and in the rents, issues and
proceeds thereof, and Tenant agrees to look solely to such interest for the
satisfaction of any liability or claim against Landlord under this Lease, it
being specifically agreed that in no event whatsoever shall Landlord (which term
shall include, without limitation, any general or limited partner, trustees,
beneficiaries, officers, directors, or stockholders of Landlord) ever be
personally liable for any such liability.

 

10.5                           Force Majeure.  In any case where either party
hereto is required to do any act, delays caused by or resulting from Acts of
God, war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor, materials or equipment, government regulations, unusually
severe weather, or other causes beyond such party’s reasonable control (any of
the foregoing causes being referred to herein as “Force Majeure”) shall not be
counted in determining the time during which work shall be completed, whether
such time be designated by a fixed date, a fixed time or a “reasonable time,”
and such time shall be deemed to be extended by the period of such delay.  No
event shall constitute “Force Majeure” unless the party invoking the benefit of
this Section 10.5 advises the other party of the occurrence of the alleged Force
Majeure event

 

28

--------------------------------------------------------------------------------


 

within 5 business days after such party’s awareness of the occurrence of such
event.

 

10.6                           Landlord’s Default.  A.  Landlord shall not be
deemed to be in default in the performance of any of its obligations hereunder
unless it shall fail to perform such obligations and such failure shall continue
for a period of thirty (30) days or such additional time as is reasonably
required to correct any such default after written notice has been given by
Tenant to Landlord (with copies of such notice delivered simultaneously to all
mortgagees of which Tenant has notice) specifying the nature of Landlord’s
alleged default.  Landlord shall not be liable in any event for incidental or
consequential damages to Tenant by reason of Landlord’s default, whether or not
notice is given.  Tenant shall have no right to terminate this Lease for any
default by Landlord hereunder and no right, for any such default, to offset or
counterclaim against any rent due hereunder, except as expressly provided below.

 

B.            IF LANDLORD FAILS, AFTER THE EXPIRATION OF THE CURE PERIODS
SPECIFIED IN PARAGRAPH (A) ABOVE, TO CURE ANY DEFAULT, TENANT MAY, AFTER TEN
(10) DAYS PRIOR WRITTEN NOTICE TO LANDLORD CAPTIONED “NOTICE — SELF-HELP REMEDY
TO BE INVOKED” ADVISING LANDLORD THAT TENANT INTENDS TO EXERCISE ITS SELF-HELP
RIGHTS UNDER THIS SECTION 10.6, UNDERTAKE TO CURE ANY DEFAULT BY LANDLORD UNDER
THIS LEASE RELATING TO THE PREMISES AND/OR BUILDING SYSTEMS EXCLUSIVELY SERVING
THE PREMISES, PROVIDED HOWEVER, THAT TENANT SHALL NOT HAVE THE RIGHT TO CURE ANY
SUCH DEFAULT TO THE EXTENT THAT SUCH CURE WOULD RELATE TO (I) AREAS OUTSIDE OF
THE PREMISES, OR (II) THE STRUCTURE OR MECHANICAL OR LIFE SAFETY SYSTEMS OF THE
BUILDING.  WHENEVER TENANT SO ELECTS TO CURE A DEFAULT BY LANDLORD AS SET FORTH
HEREIN, LANDLORD SHALL, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF TENANT’S
WRITTEN DEMAND (WHICH SHALL INCLUDE REASONABLY DETAILED SUPPORTING
DOCUMENTATION), REIMBURSE TENANT FOR ALL COSTS AND EXPENSES INCURRED BY TENANT
IN CURING A DEFAULT; PROVIDED, HOWEVER, LANDLORD SHALL ONLY BE RESPONSIBLE FOR
THE INCREMENTAL COST IN EXCESS OF THE COST THAT WOULD ORDINARILY BE PART OF
OPERATING COSTS UNDER THIS LEASE, IF APPLICABLE.  IF LANDLORD FAILS TO MAKE ANY
PAYMENT TO TENANT AS AND WHEN DUE, IN ADDITION TO ALL OTHER REMEDIES AT LAW OR
IN EQUITY, TENANT SHALL HAVE THE RIGHT TO OFFSET SUCH OWED AMOUNTS AGAINST ITS
PAYMENTS OF FIXED RENT COMING DUE UNDER THIS LEASE; PROVIDED, HOWEVER, THAT THE
AMOUNT OF EACH SUCH MONTHLY OFFSET SHALL NOT EXCEED TWENTY (20%) PERCENT OF THE
MONTHLY INSTALLMENT OF FIXED RENT THEN PAYABLE AS STIPULATED UNDER SECTION 1.1. 
NOTWITHSTANDING THE FOREGOING, IF LANDLORD HAS UNDERTAKEN CURATIVE ACTION (WHICH
MAY INCLUDE PROVIDING TENANT WITH A REMEDIAL PLAN AND TIMETABLE FOR RECTIFYING
THE DEFAULT) AND IS PROCEEDING WITH DILIGENCE, BUT HAS BEEN UNABLE TO FULLY
COMPLETE SUCH CURE BY THE EXPIRATION OF THIRTY (30) DAYS FROM TENANT’S FIRST
NOTICE OF SUCH DEFAULT, LANDLORD SHALL BE AFFORDED A REASONABLE TIME THEREAFTER
IN WHICH TO COMPLETE ITS CURATIVE EFFORTS BEFORE TENANT MAY EFFECT A CURE.  IF
TENANT ELECTS TO EXERCISE SELF-HELP UNDER THIS SECTION 10.6, THEN TENANT MAY NOT
AVAIL ITSELF OF ANY OTHER REMEDY AT LAW OR IN EQUITY.

 

10.7                           Brokerage.   Each of Landlord and Tenant warrants
and represents that it has dealt with no broker in connection with the
consummation of this Lease, other than the Broker (which is Tenant’s broker),
and each agrees to indemnify, defend and hold the other harmless from and
against any and all loss, cost, damage, claim or expense resulting from the
breach of the foregoing warranty.  Landlord shall pay Broker pursuant to a
separate agreement.  Jones, Lang LaSalle (“Landlord’s Broker”) is representing
Landlord with respect to the leases for the other Avid Spaces (i.e., the
Building 75 Lease and the Building 65 Lease).  Although Landlord’s Broker’s
involvement in the Building 65 Lease and the Building 75 Lease has covered some
matters common to all leases for the Avid Spaces, the parties have not dealt
directly with Landlord’s Broker in consummating this Lease.  Landlord shall pay
Landlord’s Broker pursuant to a separate agreement relating to the leases for
the other Avid Spaces.  Tenant shall have no liability for any amounts due
Broker, nor for claims, if any, by Landlord’s Broker in connection with this
Lease.

 

10.8                           Applicable Law and Construction; Merger; Jury
Trial.  This Lease may be executed in counterpart copies, and shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts and, if any provisions of this Lease shall to any extent be
invalid, the remainder of this Lease shall not be affected thereby.  This Lease
and the Exhibits attached hereto and forming a part hereof constitute all the
covenants, promises, agreements, and understandings between Landlord and Tenant
concerning the Premises and the Building and there are no covenants, promises,
agreements or understandings, either oral or written, between them other than as
are set forth in this Lease.  Neither Landlord nor Landlord’s agents shall be
bound to any representations with respect to the Premises, the Building or the
Property except as herein expressly set forth, and all representations, either
oral or written, shall be deemed to be merged into this Lease.  Each of Landlord
and Tenant shall and does hereby waive trial by jury in any action, proceeding,
or claim regarding any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant or Tenant’s use or occupancy of
the Premises.  The titles of the several Articles and Sections contained herein
are for convenience only and shall not be considered in construing this Lease. 
Unless repugnant to the context, the words “Landlord” and “Tenant” appearing in
this Lease shall be construed to mean those named above and their respective
heirs, executors, administrators, successors and assigns, and those claiming
through or under them respectively.  If there be more than one tenant, the
obligations imposed by this Lease upon Tenant shall be joint and several.

 

[Signatures appear on the following page.]

 

29

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal on the day and year first above written:

 

 

Landlord:

 

 

 

/s/ Peter Nordbloom

 

As Trustee, but not individually

 

 

 

/s/ John Macomber

 

As Trustee, but not individually

 

 

 

 

 

TENANT:

 

 

 

AVID TECHNOLOGY, INC.

 

 

 

/s/ Ken Sexton

 

By:

Ken Sexton

 

Its:

Executive Vice President, Chief Financial Officer and Chief Administrative
Officer

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN SHOWING THE PREMISES

 

(Graphic Omitted)

 

31

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMMENCEMENT DATE AGREEMENT

 

 

Pursuant to Section             of the Lease dated                      
(“Lease”)  between                                (“Landlord”) and
                          (“Tenant”) in the building known as
                                                   in
                              , Massachusetts,  Landlord and Tenant hereby
acknowledge and agree that:

 

1.               The Commencement Date of the Lease is
                         -;

 

2.               The Expiration Date is
                                          ;

 

3.               The Rent Commencement Date occurred on
                                           ;

 

4.               The Date by which the Extension Options must be exercised:

 

a.               First Option:                           

 

b.              Second Option:                           

 

5.               The Date by which the Termination Option must be exercised is
                         ,

 

 

Executed under seal this                           day of
                                        .

 

 

Landlord:

 

 

 

 

 

By:

 

 

Print Name:

 

Print Title

 

 

 

Tenant:

 

 

 

 

 

By

 

 

Print Name:

 

Print Title:

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

TERMINATION PAYMENT

 

Principal

 

$

931,240.00

 

 

 

TI

 

$

604,160.00

 

Rate

 

8.000

%

 

 

LEASING COM

 

$

302,080.00

 

Term

 

120 months

 

 

 

LEGAL

 

$

25,000.00

 

 

 

 

 

 

 

 

 

$

931,240.00

 

 

Pmt #

 

Payment

 

Interest

 

Principal

 

Balance

 

Rem. Pmts.

 

 

 

 

 

 

 

 

 

$

 931,240.00

 

 

 

1

 

$

11,298.51

 

$

6,208.27

 

$

5,090.24

 

$

926,149.76

 

119

 

2

 

$

11,298.51

 

$

6,174.33

 

$

5,124.18

 

$

921,025.58

 

118

 

3

 

$

11,298.51

 

$

6,140.17

 

$

5,158.34

 

$

915,867.24

 

117

 

4

 

$

11,298.51

 

$

6,105.78

 

$

5,192.73

 

$

910,674.51

 

116

 

5

 

$

11,298.51

 

$

6,071.16

 

$

5,227.35

 

$

905,447.16

 

115

 

6

 

$

11,298.51

 

$

6,036.31

 

$

5,262.20

 

$

900,184.96

 

114

 

7

 

$

11,298.51

 

$

6,001.23

 

$

5,297.28

 

$

894,887.68

 

113

 

8

 

$

11,298.51

 

$

5,965.92

 

$

5,332.59

 

$

889,555.09

 

112

 

9

 

$

11,298.51

 

$

5,930.37

 

$

5,368.14

 

$

884,186.95

 

111

 

10

 

$

11,298.51

 

$

5,894.58

 

$

5,403.93

 

$

878,783.02

 

110

 

11

 

$

11,298.51

 

$

5,858.55

 

$

5,439.96

 

$

873,343.06

 

109

 

12

 

$

11,298.51

 

$

5,822.29

 

$

5,476.22

 

$

867,866.84

 

108

 

13

 

$

11,298.51

 

$

5,785.78

 

$

5,512.73

 

$

862,354.11

 

107

 

14

 

$

11,298.51

 

$

5,749.03

 

$

5,549.48

 

$

856,804.63

 

106

 

15

 

$

11,298.51

 

$

5,712.03

 

$

5,586.48

 

$

851,218.15

 

105

 

16

 

$

11,298.51

 

$

5,674.79

 

$

5,623.72

 

$

845,594.43

 

104

 

17

 

$

11,298.51

 

$

5,637.30

 

$

5,661.21

 

$

839,933.22

 

103

 

18

 

$

11,298.51

 

$

5,599.55

 

$

5,698.96

 

$

834,234.26

 

102

 

19

 

$

11,298.51

 

$

5,561.56

 

$

5,736.95

 

$

828,497.31

 

101

 

20

 

$

11,298.51

 

$

5,523.32

 

$

5,775.19

 

$

822,722.12

 

100

 

21

 

$

11,298.51

 

$

5,484.81

 

$

5,813.70

 

$

816,908.42

 

99

 

22

 

$

11,298.51

 

$

5,446.06

 

$

5,852.45

 

$

811,055.97

 

98

 

23

 

$

11,298.51

 

$

5,407.04

 

$

5,891.47

 

$

805,164.50

 

97

 

24

 

$

11,298.51

 

$

5,367.76

 

$

5,930.75

 

$

799,233.75

 

96

 

25

 

$

11,298.51

 

$

5,328.22

 

$

5,970.29

 

$

793,263.46

 

95

 

26

 

$

11,298.51

 

$

5,288.42

 

$

6,010.09

 

$

787,253.37

 

94

 

27

 

$

11,298.51

 

$

5,248.36

 

$

6,050.15

 

$

781,203.22

 

93

 

28

 

$

11,298.51

 

$

5,208.02

 

$

6,090.49

 

$

775,112.73

 

92

 

29

 

$

11,298.51

 

$

5,167.42

 

$

6,131.09

 

$

768,981.64

 

91

 

30

 

$

11,298.51

 

$

5,126.54

 

$

6,171.97

 

$

762,809.67

 

90

 

31

 

$

11,298.51

 

$

5,085.40

 

$

6,213.11

 

$

756,596.56

 

89

 

32

 

$

11,298.51

 

$

5,043.98

 

$

6,254.53

 

$

750,342.03

 

88

 

33

 

$

11,298.51

 

$

5,002.28

 

$

6,296.23

 

$

744,045.80

 

87

 

34

 

$

11,298.51

 

$

4,960.31

 

$

6,338.20

 

$

737,707.60

 

86

 

35

 

$

11,298.51

 

$

4,918.05

 

$

6,380.46

 

$

731,327.14

 

85

 

36

 

$

11,298.51

 

$

4,875.51

 

$

6,423.00

 

$

724,904.14

 

84

 

37

 

$

11,298.51

 

$

4,832.69

 

$

6,465.82

 

$

718,438.32

 

83

 

38

 

$

11,298.51

 

$

4,789.59

 

$

6,508.92

 

$

711,929.40

 

82

 

39

 

$

11,298.51

 

$

4,746.20

 

$

6,552.31

 

$

705,377.09

 

81

 

40

 

$

11,298.51

 

$

4,702.51

 

$

6,596.00

 

$

698,781.09

 

80

 

41

 

$

11,298.51

 

$

4,658.54

 

$

6,639.97

 

$

692,141.12

 

79

 

42

 

$

11,298.51

 

$

4,614.27

 

$

6,684.24

 

$

685,456.88

 

78

 

43

 

$

11,298.51

 

$

4,569.71

 

$

6,728.80

 

$

678,728.08

 

77

 

44

 

$

11,298.51

 

$

4,524.85

 

$

6,773.66

 

$

671,954.42

 

76

 

45

 

$

11,298.51

 

$

4,479.70

 

$

6,818.81

 

$

665,135.61

 

75

 

46

 

$

11,298.51

 

$

4,434.24

 

$

6,864.27

 

$

658,271.34

 

74

 

47

 

$

11,298.51

 

$

4,388.48

 

$

6,910.03

 

$

651,361.31

 

73

 

48

 

$

11,298.51

 

$

4,342.41

 

$

6,956.10

 

$

644,405.21

 

72

 

49

 

$

11,298.51

 

$

4,296.03

 

$

7,002.48

 

$

637,402.73

 

71

 

50

 

$

11,298.51

 

$

4,249.35

 

$

7,049.16

 

$

630,353.57

 

70

 

51

 

$

11,298.51

 

$

4,202.36

 

$

7,096.15

 

$

623,257.42

 

69

 

52

 

$

11,298.51

 

$

4,155.05

 

$

7,143.46

 

$

616,113.96

 

68

 

53

 

$

11,298.51

 

$

4,107.43

 

$

7,191.08

 

$

608,922.88

 

67

 

54

 

$

11,298.51

 

$

4,059.49

 

$

7,239.02

 

$

601,683.86

 

66

 

55

 

$

11,298.51

 

$

4,011.23

 

$

7,287.28

 

$

594,396.58

 

65

 

56

 

$

11,298.51

 

$

3,962.64

 

$

7,335.87

 

$

587,060.71

 

64

 

57

 

$

11,298.51

 

$

3,913.74

 

$

7,384.77

 

$

579,675.94

 

63

 

58

 

$

11,298.51

 

$

3,864.51

 

$

7,434.00

 

$

572,241.94

 

62

 

59

 

$

11,298.51

 

$

3,814.95

 

$

7,483.56

 

$

564,758.38

 

61

 

60

 

$

11,298.51

 

$

3,765.06

 

$

7,533.45

 

$

557,224.93

 

60

 

 

 

 

 

 

 

 

 

 

 

 

 

TERMINATION PAYMENT AMOUNT

 

 

 

 

 

$

557,224.93

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SCHEMATIC DESIGN PLANS

 

(Graphics Omitted)

 

34

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

PRELIMINARY PLAN SHOWING LOADING DOCK

 

(Graphic Omitted)

 

35

--------------------------------------------------------------------------------


 

EXHIBIT D

 

WORK CHANGE ORDER FORM

 

Lease Date:

Date:

 

 

Landlord:

Work Change Order No.:

 

 

Tenant:

Building Address:

 

 

Premises:

 

 

 

Tenant directs Landlord to make the following additions to Landlord’s work:

 

 

Description of additional work:

 

 

Work Change Order Amount:

 

 

 

Amount of Previous Work Change Orders:

 

This Work Change Order:

 

Total Amount of Work Change Orders :

 

Landlord approves this Work Change Order and Tenant agrees to pay to Landlord
the Total Amount of Work Change Orders  within ten days following  Landlord’s
invoice, unless this Work Change Order is for $20,000 or more in which case
Tenant will deposit the amount into the construction escrow account under the
Construction Escrow Agreement upon Tenant’s execution of this Change Order.

 

Tenant:

 

Landlord:

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

1.                                      The sidewalks, entrances, passages,
corridors, vestibules, halls in Building shall not be obstructed by Tenant.

 

2.                                      Tenant shall not place objects against
glass doors or windows which would be unsightly from the exterior of the
Building.

 

3.                                      Tenant shall not waste electricity or
water in the Building premises and shall cooperate fully with Landlord to assure
the most effective operation of the Building heating and air conditioning
systems

 

4.                                      Tenant shall not use the Premises so as
to cause any increase above normal insurance premiums on the Building.

 

5.                                      No vehicles, or animals of any kind
shall be brought into or kept in or about the Premises.  No bicycles shall be
brought into the Building, except through the loading dock.   No space in the
Building shall be used  for the sale of merchandise of any kind at auction or
for storage thereof preliminary to such sale.

 

6.                                      Tenant shall cooperate with Landlord in
minimizing loss and risk thereof from fire and associated perils.

 

7.                                      The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were designed and constructed and no sweepings, rubbish, rags, acid or like
substance shall be deposited therein.  All damages resulting from any misuse of
the fixtures shall be borne by the Tenant.

 

8.                                      Landlord reserves the right to
establish, modify, and enforce reasonable parking rules and regulations,
provided such rules and obligations do not diminish Tenant’s rights under the
Lease.

 

9.                                      Landlord reserves the right at any time
to rescind, alter or waive any rule or regulation at any time prescribed for the
Building and to impose additional reasonable rules and regulations when in its
judgment deems it necessary, desirable or proper for its best interest and for
the best interest of tenants of the Park and no alteration or waiver of any
rule or regulation in favor of one tenant shall operate as an alteration or
waiver in favor of any other tenant, provided such rules and regulations do not
diminish Tenant’s rights under the Lease.  Landlord shall not be responsible to
any tenant for the nonobservance or violation by any other tenant however
resulting of any rules or regulations at any time prescribed for the Park.

 

10                                   Tenant acknowledges that the Building has
been designated a non-smoking building.  At no time shall Tenant permit its
agents, employees, contractors, guests or invitees to smoke in the Building or,
except in specified locations, directly outside the Building.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TENANT ESTOPPEL CERTIFICATE

 

The undersigned,
                                                                             , a
                                                                   (“Tenant”),
and                                             a                          
                                       (“Landlord”), are parties to that certain
lease dated                            (the lease as amended as set forth on
Schedule A annexed hereto and made a part hereof, the “Lease”) with respect to
Tenant’s occupancy of approximately                                 square feet
of the premises (the “Leased Premises”) situated at and known as
                           ,                        ,                   (the
“Building”).  Landlord has informed Tenant that WEBSTER BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), has committed to make to
Landlord a loan, which will be secured by, among other things, a Mortgage Deed,
Security Agreement, Assignment of Rents and Leases and Fixture Filing in respect
of the Building and a collateral assignment of rents and leases (collectively,
the “Mortgage”).

 

Tenant, with full knowledge that Lender, in making the aforementioned loan, is
relying upon the truth, accuracy and completeness of the statements made by
Tenant herein, hereby certifies, represents and warrants to Lender that:

 

1.             The Lease is in full force and effect, has not been modified,
amended, added onto, extended or renewed, except as specified in Schedule A, and
is binding upon, and enforceable against, Tenant in accordance with its terms. 
Attached hereto as Schedule B is a true, correct and complete copy of the
Lease.  Tenant agrees that no future amendment of the Lease shall be enforceable
unless such amendment has been consented to by Lender in writing.  The Lease
contains all of the understandings and agreements between Tenant and Landlord.

 

2.             The commencement and termination dates of the Lease are set forth
on Schedule A.  There are no options to renew the Lease or to extend the term of
the Lease.  Tenant has accepted and taken possession of the Leased Premises. 
All alterations, improvements and work to be performed by Landlord, if any, have
been completed in a manner fully satisfactory to Tenant and in accordance with
the terms of the Lease.

 

3.             The base rent, additional rent and all other charges payable to
Landlord under the Lease (collectively, “Rent”) are described on Schedule A. 
Tenant’s obligation to pay Rent has commenced, and all Rent due and payable has
been paid in full by Tenant.  No prepayment of any Rent for more than one month
has been made to date or hereafter will be made.

 

4.             Neither Tenant nor Landlord is in breach of, or in default under
the Lease, and Tenant knows of no (a) event or condition which, with the passage
of time or the giving of notice or both, would constitute such a breach or
default by Tenant or Landlord under the Lease or (b) claims by third parties
against Landlord relating to the Leased Premises or the Building, or their
respective uses.

 

5.             Neither Tenant nor Landlord has commenced any action, or received
any notice, with respect to the termination of the Lease.

 

6.             Tenant has no existing or inchoate credit, offset or defense
against (a) the obligation to pay Rent or any other payments to be made by
Tenant to Landlord under the Lease, howsoever characterized, by reason of
prepayment or otherwise under the Lease or (b) the enforcement of any of the
other terms and conditions of the Lease.  There is no basis for withholding of
Rent nor any claims or counterclaims against Landlord for any failure of
performance under the Lease.  There exists no present or future free Rent or any
present or future concession in or abatement of Rent except as provided on
Schedule A.  Tenant’s interest in the Lease has not been assigned, pledged or
encumbered and no part of the Leased Premises has been sublet.

 

7.             The Lease and all of Tenant’s right, title and interest under the
Lease are, and at all times shall be, subject and subordinate in all respects to
(a) the lien of the Mortgage and all renewals, modifications, extensions,
increases, replacements and consolidations of, and substitutions for, the
Mortgage and (b) each and every advance under any of the foregoing, all without
regard to the execution and delivery or to the order or recordation, if
applicable, of the Mortgage and the Lease or any memorandum thereof.

 

8.             All items of an executory nature have been completed under the
terms of the Lease as of the date hereof.

 

9.             The Tenant has not sublet the Leased Premises to any sublessee
and has not assigned any of its rights under the Lease.  No one except the
Tenant and its employees occupies the Premises.

 

10.           The address for notices to be sent to the Tenant is as set forth
in the Lease.

 

11.           The amount of the security deposit retained by Landlord under the
Lease is set forth on Schedule A.  No portion of the security deposit has been
utilized or applied by Landlord.

 

38

--------------------------------------------------------------------------------


 

12.           There are no actions, whether voluntary or otherwise, pending
against the undersigned and/or any guarantor of the undersigned’s obligations
under the Lease pursuant to the bankruptcy or insolvency laws of the United
States or any state thereof and, to the best knowledge of the undersigned, none
have been threatened.

 

13.           No commission or other payment is due any real estate broker by
Tenant in connection with the leasing of the Leased Premises to Tenant, and
there are no agreements, oral or written, under which any real estate broker is
entitled to any future payment or commission by Tenant in connection with the
leasing of the Leased Premises to Tenant.

 

14.           Tenant does not have any purchase or other options or right of
first refusal with respect to the Leased Premises.  Tenant does not have any
right or option for additional space in the Building, nor does Tenant have any
termination options or exclusive business rights under the Lease.  Except as
provided on Schedule A, Tenant has no renewal, extension or modification rights
under the Lease.

 

15.           Upon the receipt by Tenant of any written notice from Lender to do
so, all Rent shall be paid by Tenant directly to Lender until further notice
from Lender in writing.

 

16.           To the best of Tenant’s knowledge, the use, maintenance or
operation of the Leased Premises complies with, and will at all times comply
with, all applicable federal, state, county or local statutes, laws, rules and
regulations of any governmental authorities relating to environmental, health or
safety matters (being hereinafter collectively referred to as the “Environmental
Laws”).  The Leased Premises have not been used and the Tenant does not plan to
use the Premises for any activities which, directly or indirectly, involve the
use, generation, treatment, storage, transportation or disposal or any petroleum
product or any toxic or hazardous chemical, material, substance, pollutant or
waste.

 

17.           Tenant has not received any notices, written or oral, of violation
of any environmental law or of any allegation which, if true, would contradict
anything contained herein, and there are no writs, injunctions, decrees, orders
or judgments outstanding, no lawsuits, claims, proceedings or investigations
pending or threatened, relating to the use, maintenance or operation of the
Leased Premises, nor is Tenant aware of a basis for any such proceeding.

 

18.           This Certificate shall be binding upon Tenant and its successors
and assigns and shall inure to the benefit of and be enforceable by Lender and
its successors, assigns and designees, including, but not limited to, any
subsequent holder of the Mortgage or obligations secured thereby, any purchaser
at a foreclosure sale or person or entity receiving a deed in lieu of
foreclosure (which successors, assigns, designees, purchaser, person or entity
shall be deemed to be included within the term “Lender” for purposes of this
Certificate).

 

IN WITNESS WHEREOF, Tenant has duly executed, acknowledged and delivered this
Certificate as of                    , 20     .

 

 

TENANT:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Add Schedule A and B]

 

39

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM NOTICE OF LEASE

 

NOTICE OF LEASE

 

In accordance with the provisions of Massachusetts General Laws Chapter 183,
Section 4, as amended, notice is hereby given of the following described lease:

 

Parties to Lease:

 

Lessor:                                Rodger P. Nordblom, Peter C. Nordblom,
George Macomber and John D. Macomber, as Trustees of N.W. Building 28 Trust
under Declaration of Trust dated December 11, 1967, and recorded in Middlesex
South Registry of Deeds, Book 11445, Page 169, having a mailing address of c/o
Nordblom Management Company, Inc., 15 Third Avenue, Burlington, Massachusetts
01803.

 

Lessee:                               Avid Technology, Inc., a Delaware
corporation, having a place of business at 75 Network Drive, Burlington,
Massachusetts 01803.

 

Date of Execution:   November    ,  2009

 

Description of Leased Premises:

 

The entire building located at 10 North Avenue, Burlington, Middlesex County,
Massachusetts, said building being described in Exhibit A attached hereto and
made a part hereof.

 

Terms of Lease, Rights of Extension, and other lease matters are set forth in
Exhibit B attached hereto and made a part hereof.

 

The purpose of this Notice of Lease is solely to provide record notice of the
Lease and shall not be construed to alter, modify or supplement the Lease.  The
provisions of the Lease itself shall be controlling with respect to all matters
set forth herein.  In the event of any discrepancy between the provisions of the
Lease and this Notice of Lease, the provisions of the Lease shall take
precedence and prevail over the provisions of this Memorandum.

 

WITNESS the execution hereof under seal by said parties to said Lease.

 

LESSOR:

 

LESSEE:

 

 

 

 

 

Avid Technology, Inc.

 

 

 

 

 

 

 

 

By:

 

As Trustee, but not individually

 

Name:

 

 

 

Title:

 

 

 

 

As Trustee, but not individually

 

 

 

40

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

 

County of
Middlesex                                                                                                                              ,
2009

 

On this              day of                 , 2009, before me, the undersigned
notary public, personally appeared                          , proved to me
through satisfactory evidence of identification, which was
                          , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose as trustee of the N.W. Building 28 Trust.

 

 

 

 

 

Signature and seal of notary

 

My commission expires:

 

COMMONWEALTH OF MASSACHUSETTS

 

County of
Middlesex                                                                                                                              ,
2009

 

On this              day of                 , 2009, before me, the undersigned
notary public, personally appeared                          , proved to me
through satisfactory evidence of identification, which was
                          , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he/she signed it
voluntarily for its stated purpose as                       of Avid
Technology, Inc., a Delaware Corporation.

 

 

 

 

 

Signature and seal of notary

 

My commission expires:

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The single-story building in Northwest Park in Burlington, Massachusetts on a
parcel of land described in deed filed with the Middlesex South Registry of
Deeds in Book 11445, Page 176 and known as 10 North Avenue comprising
approximately 30,208 rentable square feet.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Terms of Lease, rights of extension and other Lease matters:

 

1.                                      Term of Lease:

 

The term of the Lease is for ten (10) Lease Years as defined in the Lease.

 

2.                                      Rights of Extension:

 

Two (2) Renewal Options to extend the Lease Term for a period of five (5) years
each.

 

3.                                      Other Lease Matters:

 

 

Tenant has termination option that can be exercised no later than the end of the
fourth Lease Year to be effective at the end of the fifth Lease Year.

 

There are no options to purchase contained in the Lease.

 

43

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

ISSUANCE DATE:                                     ,

 

BENEFICIARY:

ISSUING BANK:

 

 

 

 

APPLICANT:

MAXIMUM/AGGREGATE

 

CREDIT AMOUNT:

 

USD $

 

EXPIRATION:

 

LADIES AND GENTLEMEN:

 

We hereby establish our irrevocable letter of credit in your favor for account
of the Applicant up to an aggregate amount not to exceed
                                                          US Dollars
($                  ) available by your draft(s) drawn on ourselves at sight
accompanied by:

 

The original Letter of Credit and all amendment(s), if any.

 

Your statement, purportedly signed by an authorized officer or signatory of the
Beneficiary certifying that the Beneficiary is entitled to draw upon this Letter
of Credit (in the amount of the draft submitted herewith) pursuant to
Section 4.4 of the lease (the “Lease”) dated                     ,
                      by and between                                  , as
Landlord, and                                          , as Tenant, relating to
the premises at                                                              .

 

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

 

You shall have the right to make partial draws against this Letter of Credit,
from time to time.

 

This Letter of Credit is transferrable by Beneficiary from time to time in
accordance with the provisions of Section 4.4 of the Lease.

 

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the  “.International Standby Practices 1998, International Chamber of Commerce
Publication No. 590 (ISP 98).”

 

This Letter of Credit shall expire at our office on
                                    ,                  (the “Stated Expiration
Date”).

 

It is a condition of this Letter of Credit that the Stated Expiration Date shall
be deemed automatically extended without amendment for successive one (1) year
periods from such Stated Expiration Date, unless at least forty-five (45) days
prior to such Stated Expiration Date) or any anniversary thereof) we shall
notify the Beneficiary and the Applicant in writing by registered mail (return
receipt) that we elect not to consider this Letter of Credit extended for any
such additional one (1) year period.

 

We engage with you that all drafts drawn under and in compliance with the terms
of this letter of credit will be duly honored on presentation to us.

 

 

 

Very truly yours,

 

 

 

 

 

Authorized Signatory

 

44

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM SNDA

 

SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated as of                                     , 2009 is made among WEBSTER
BANK, NATIONAL ASSOCIATION, a national banking association having an office and
place of business at CityPlace II, 185 Asylum Street, Hartford, Connecticut
06103 (“Mortgagee”), PETER C. NORDBLOM and JOHN D. MACOMBER, not personally, but
as TRUSTEES OF NW BUILDING 28 TRUST, having an address of 15 Third Avenue,
Burlington, Massachusetts 01803 (“Landlord” or “Borrower”), and AVID TECHNOLOGY,
INC., a Delaware corporation having an office and mailing address at One Park
West, Tewksbury, Massachusetts 01876 (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Tenant has entered into a certain lease dated November       , 2009 
being hereinafter referred to as the “Lease”), as more particularly described in
the “Notice of Lease” dated November       , 2009 which has been recorded in the
records of the Middlesex County Registry of Deeds at Book                  ,
Page             ,  with Landlord, covering premises (the “Demised Premises”)
located at 10 North Avenue, Burlington, Massachusetts being the real property
described in Schedule A attached hereto and made a part hereof (such real
property, together with the improvements thereon, being hereinafter referred to
as the “Mortgaged Property”); and

 

WHEREAS, Mortgagee has made a mortgage loan (the “Loan”) to Landlord in the
amount of $2,300,000, which Loan is evidenced by a certain promissory note to
dated December 20, 2006 in the principal amount of $2,300,000 (as presently in
effect and as the same may be amended or restated from time to time and together
with any notes given in substitution or replacement thereof, the “Note”), and
secured by, among other things, a certain mortgage deed and security agreement
dated December 20, 2006, a financing statement recorded on January 9, 2007,
encumbering the Mortgaged Property (as amended, restated or supplemented from
time to time, the “Mortgage”), and an assignment of leases and rents dated
December 20, 2006 and recorded in the Land Records, on the date of and prior to
the recording hereof (as amended, restated or supplemented from time to time,
the “Assignment of Leases”), assigning all of Landlord’s interest in and to the
leases and rents accruing or arising from the Mortgaged Property; and

 

WHEREAS, Mortgagee, Tenant and Landlord desire to set forth their agreement to
the matters set forth below;

 

NOW, THEREFORE, consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:

 

1.             The Lease is and shall be subject and subordinate to the Mortgage
and to all rights of Mortgagee thereunder, and to all renewals, modifications,
consolidations, amendments, increases, replacements and extensions thereof, all
on the terms and conditions herein provided.  Tenant requires as a condition to
the Lease being subordinate to the Mortgage that its rights under the Lease be
recognized by the Mortgagee.

 

2.             If the interest of Landlord in and to the Demised Premises, or
the interest of any subsequent owner of the Demised Premises, shall be
transferred by reason of a foreclosure of the Mortgage, a conveyance in lieu of
such foreclosure, or other proceedings to enforce the Mortgage, Tenant shall
attorn to Mortgagee and recognize Mortgagee as its landlord for the unexpired
balance (and any extension or renewals, if exercised) of the term of the Lease. 
As used herein, the term “Mortgagee” shall include Mortgagee named above;
together with any person that is a purchaser or transferee in foreclosure or
conveyance in lieu of foreclosure and the successors, heirs, executors and
assigns of any such person.  Notwithstanding the foregoing, if the Lease shall
be terminated as a matter of law as a result of any such proceedings, Tenant
shall attorn to and recognize Mortgagee as its landlord for a term equal to the
unexpired balance (and any extension or renewals, if exercised) of the term of
such terminated Lease under the terms and conditions of the Lease.

 

3.             In the event of any foreclosure of the Mortgage, Mortgagee will
not terminate the Lease, nor join Tenant in summary or foreclosure proceedings,
nor disturb the right of possession of Tenant to the Demised Premises, so long
as Tenant is not in default under any of the terms, covenants or conditions of
the Lease. Upon succeeding to the interest of the Landlord under the Lease,
Mortgagee shall recognize all of the Tenant’s rights under the Lease including
all rights of rent offset and all rights under that certain Construction Escrow
Agreement dated as of November    , 2009 by and between Landlord, Tenant, and
Lawyers Title Insurance Corporation.

 

4.             If Mortgagee succeeds to the interest of Landlord or any
successor to Landlord, Mortgagee shall not be:

 

(a)           liable for any act, omission, warranty or representation of any
prior landlord (including, but not limited to, Landlord) in connection with or
arising out of the Lease;

 

(b)           liable for the return of any security deposits held pursuant to
the Lease, except to the extent any such security deposits are transferred to
Mortgagee;

 

(c)           bound by any rent or additional rent which Tenant might have paid
for more than the then current month to any prior landlord (including, but not
limited to, Landlord); or

 

45

--------------------------------------------------------------------------------


 

(d)           bound by any amendment or modification of the Lease made without
Mortgagee’s consent.

 

In no event shall Mortgagee have any personal liability as successor to Landlord
and Tenant shall look only to the estate and property of Mortgagee in and to the
Mortgaged Property for the satisfaction of Tenant’s remedies for the collection
of a judgment (or other judicial process) requiring the payment of money in the
event of any default by Mortgagee as landlord under the Lease, and no other
property or assets of Mortgagee shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease.

 

5.             Tenant acknowledges having been notified that Landlord’s interest
in and to the Lease has been assigned to Mortgagee pursuant to the Assignment of
Leases and Rents and that Landlord has been granted the license to collect all
rent and other amounts payable under the Lease (collectively, “Rent”), provided
no Event of Default exists under, and as defined in, the Mortgage.  Tenant
further acknowledges that if an Event of Default shall exist, Mortgagee has the
right, power and authority to direct Tenant to make payment of all Rent directly
to Mortgagee or its agents and agrees that upon such direction Tenant shall make
such payment of Rent to Mortgagee or its agents in accordance with the written
direction of Mortgagee. By its signature below, Landlord unconditionally
authorizes and directs Tenant to make rental payments directly to Mortgagee
following receipt of such notice from Mortgagee and Landlord further agrees that
Tenant may rely upon such notice without any obligation to further inquire as to
whether or not any Event of Default exists under the Mortgage or the Assignment
and notwithstanding any notice from or claim of Landlord to the contrary. 
Landlord shall have no right or claim against Tenant for or by reason of any
payments of rent or other charges made by Tenant to Mortgagee following Tenant’s
receipt of any such notice. Until further notice from Mortgagee, however, Tenant
will continue to make all payments under the Lease to Landlord and otherwise
look solely to Landlord for the performance of the lessor’s obligations under
the Lease.

 

6.             So long as the Mortgage is in effect, Tenant will not, without
Mortgagee’s prior written consent, (i) agree to any adjustment, modification,
supplement or amendment to, the Lease, (ii) pay any rent under the Lease more
than one (1) month in advance, or (iii) agree to any termination, cancellation
or surrender of the Lease.  Tenant will allow Mortgagee’s employees and
representatives to inspect the Demised Premises from time to time upon
reasonable advance notice.

 

7.             Tenant agrees to send a copy of all notices of default under the
Lease to the Mortgagee at the address provided herein.

 

8.             Any notice or communication required or permitted hereunder shall
be in writing, and shall be given or delivered:  (i) by United States mail,
registered or certified, postage fully prepaid, return receipt requested, or
(ii) by recognized courier service or recognized overnight delivery service; and
in any event addressed to the party for which it is intended at its address set
forth below:

 

To Mortgagee:

WEBSTER BANK, NATIONAL ASSOCIATION

 

CityPlace II

 

185 Asylum Street

 

Hartford, Connecticut 06103

 

Attention:

 

 

To Tenant:

AVID TECHNOLOGY, INC.

 

One Park West

 

Tewksbury, MA 01876

 

Attention: Director of Real Estate

 

(if prior to Commencement Date under the Lease)

 

 

 

AVID TECHNOLOGY, INC.

 

75 Network Drive

 

Burlington, MA 01803

 

Attention: Director of Real Estate

 

(if on or after Commencement Date under the Lease)

 

 

With a copy to:

WilmerHale

 

60 State Street

 

Boston, MA 02109

 

Attention: Paul Jakubowski, Esq.

 

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing.   Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

 

9.             Tenant shall afford Mortgagee a reasonable opportunity to cure
any defaults of Landlord under the Lease (not to exceed 60 days more than the
cure period as provided to Landlord under the Lease), and upon request by
Mortgagee from time to time shall provide Mortgagee with an estoppel certificate
covering such matters as Mortgagee shall reasonably request.  Mortgagee’s cure
of Landlord’s default shall not be considered an assumption by Mortgagee of
Landlord’s other obligations under the Lease.  If Mortgagee or any successor or
assign becomes obligated to perform as landlord under the Lease, Mortgagee or
such successor or assign will be released from such

 

46

--------------------------------------------------------------------------------


 

Lease obligations when such person or entity assigns, sells or otherwise
transfers its interest in the Premises or the Property.

 

10.           This Agreement shall inure to the benefit of, and be binding upon,
Tenant, Landlord, Mortgagee and the successors and assigns of each.

 

11.           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
and be construed as one and the same instrument.

 

[Remainder of page intentionally left blank; signature page follows.]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

MORTGAGEE:

 

 

Signed, Sealed and Delivered in the Presence of

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Vice President

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

AVID TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

TRUSTEES OF NW BUILDING 28 TRUST

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Subordination, Attornment and Nondisturbance Agreement.]

 

48

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On this       day of                                    , 200  , before me
personally appeared                                   ,
                                   of                                     , a
                                  , to me known to be the person who executed
the foregoing instrument, and he thereupon duly acknowledged to me that he
executed the same to be his free act and deed on behalf of such
                                        .

 

 

 

 

 

Name:

 

Notary Public

 

My Commission Expires:

 

 

 

[SEAL]

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On this       day of                                    , 200  , before me
personally appeared                                   ,
                                   of                                     , a
                                  , to me known to be the person who executed
the foregoing instrument, and he thereupon duly acknowledged to me that he
executed the same to be his free act and deed on behalf of such
                                        .

 

 

 

 

 

Name:

 

Notary Public

 

My Commission Expires:

 

 

 

[SEAL]

 

STATE OF CONNECTICUT

)

 

) ss: Hartford                                        , 2009

COUNTY OF HARTFORD

)

 

On this       day of                                    , 200  , personally
appeared                                           , Vice President of WEBSTER
BANK, NATIONAL ASSOCIATION, signer of the foregoing instrument and acknowledged
the same to be his free act and deed as such officer and the free act and deed
of said bank, before me this day.

 

 

 

 

 

Name:

 

Notary Public

 

My Commission Expires:

 

 

 

[SEAL]

 

[Acknowledgement page to Subordination, Nondisturbance and Attornment Agreement]

 

49

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Legal Description

 

A certain parcel of land with the buildings thereon, situated in Burlington,
Middlesex County, Massachusetts, shown as Lot “M” on a plan entitled “Land in
Burlington, Mass. Surveyed for Middlesex Turnpike Industrial Trust,” prepared by
Charles A. Perkins Co., Inc., dated September, 1967 recorded with said Deeds in
Book 11445, Page 176, bounded and described according to said plan as follows:

 

SOUTHEASTERLY

by Fourth Avenue, forty-one and 90/100 (41.90) feet;

 

 

SOUTHERLY

by a curved line forming the intersection of said Fourth Avenue and a Proposed
Way, one hundred and 14/100 (100.14) feet;

 

 

SOUTHWESTERLY

by said Proposed Way, three hundred eighty-two and 85/100 (382.85) feet;

 

 

NORTHWESTERLY

by land now and formerly of Middlesex Turnpike Industrial Trust by two lines,
measuring respectively, two hundred eighty-four and 79/100 (284.79) feet and one
hundred eighteen and 49/100 (118.49) feet; and

 

 

NORTHEASTERLY

by said land now or formerly of Middlesex Turnpike Industrial Trust and by Lot
J, four hundred eighty-seven and 36/100 (487.36) feet.

 

Containing 2 acres and 29,079 square feet according to said plan.  Said Proposed
Way referred to above is known as North Avenue.

 

Said premises have the benefit of and are subject to the following appurtenant
rights and easements:

 

1.                     Easement to park not more than twenty (20) automobiles on
Lot “O” shown on plan entitled “Land in Burlington, Mass., surveyed for
Middlesex Turnpike Industrial Trust”, prepared by Charles A. Perkins Co., Inc.,
dated March, 1968, recorded with said Deeds in Book 11513, Page 608 created by
deed of easement from the Trustees of Middlesex Turnpike Industrial Trust to the
Trustees of N.W. Building 28 Trust dated May 21, 1968, recorded with said Deeds
in Book 11513, Page 612, as affected by an Agreement dated October 17, 1968
recorded with said Deeds in Book 11591, Page 227 and by an Amendment to Easement
dated April 3, 1973 recorded with said Deeds in Book 12446, Page 496.

 

2.                     Easement establishing common passageway rights in the
“25’ wide right of way” and the “20’ wide right of way” shown on said March,
1968 plan created by the owners of Lots “J”, “M”, “N”, “O”, “R”, and “Q” shown
on said March, 1968 plan by deed of easement dated May 21, 1968, recorded with
said Deeds in Book 11513, Page 614, as affected by First Amendment to Easement
dated May 1, 1969 recorded with said Deeds in Book 11681, Page 375 and by Second
Amendment to easement dated April 30, 1973 recorded with said Deeds in Book
12446, Page 499.

 

50

--------------------------------------------------------------------------------